Certiorari granted, November 26, 2012
           Vacated by Supreme Court, November 26, 2012




                         PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


LIBERTY UNIVERSITY, INCORPORATED,         
a Virginia Nonprofit Corporation;
MICHELE G. WADDELL; JOANNE V.
MERRILL,
                Plaintiffs-Appellants,
                 and
MARTHA A. NEAL; DAVID STEIN,
M.D.; PAUSANIAS ALEXANDER;
MARY T. BENDORF; DELEGATE
KATHY BYRON; JEFF HELGESON,
                            Plaintiffs,
                  v.
TIMOTHY GEITHNER, Secretary of                No. 10-2347
the Treasury of the United States,
in his official capacity; KATHLEEN
SEBELIUS, Secretary of the United
States Department of Health and
Human Services, in her official
capacity; HILDA L. SOLIS, Secretary
of the United States Department of
Labor, in her official capacity;
ERIC H. HOLDER, JR., Attorney
General of the United States, in
his official capacity,
             Defendants - Appellees.

                                          
2              LIBERTY UNIVERSITY v. GEITHNER


MOUNTAIN STATES LEGAL                
FOUNDATION; REVERE AMERICA
FOUNDATION,
      Amici Supporting Appellants,
AMERICAN CIVIL LIBERTIES UNION;
AMERICAN CIVIL LIBERTIES UNION OF
VIRGINIA, INCORPORATED; AMERICAN
NURSES ASSOCIATION; AMERICAN
ACADEMY OF PEDIATRICS,
INCORPORATED; AMERICAN MEDICAL
STUDENT ASSOCIATION; CENTER FOR
AMERICAN PROGRESS, d/b/a Doctors
for America; NATIONAL HISPANIC
MEDICAL ASSOCIATION; NATIONAL        
PHYSICIANS ALLIANCE; HARRY REID,
Senate Majority Leader; NANCY
PELOSI, House Democratic Leader;
DICK DURBIN, Senator, Assistant
Majority Leader; CHARLES
SCHUMER, Senator, Conference
Vice Chair; PATTY MURRAY,
Conference Secretary; MAX
BAUCUS, Senator, Committee on
Finance Chair; TOM HARKIN,
Senator, Committee on Health,
Education, Labor and Pensions
Chair;
                                     
              LIBERTY UNIVERSITY v. GEITHNER   3


PATRICK LEAHY, Senator,             
Committee on the Judiciary Chair;
BARBARA MIKULSKI, Senator, HELP
Subcommittee on Retirement and
Aging Chair; JOHN D.
ROCKEFELLER, IV, Senator,
Committee on Commerce Chair;
STENY HOYER, Representative,
House Democratic Whip; JAMES E.
CLYBURN, Representative,
Democratic Assistant Leader; JOHN
B. LARSON, Representative, Chair
of Democratic Caucus; XAVIER
BECERRA, Representative, Vice
Chair of Democratic Caucus; JOHN
D. DINGELL, Representative,         
Sponsor of House Health Care
Reform Legislation; HENRY A.
WAXMAN, Representative, Ranking
Member, Committee on Energy
and Commerce; FRANK PALLONE,
JR., Representative, Ranking
Member, Commerce
Subcommittee on Health; SANDER
M. LEVIN, Representative, Ranking
Member, Committee on Ways and
Means; FORTNEY PETE STARK,
Representative, Ranking Member,
Ways and Means Subcommittee
on Health;
                                    
4             LIBERTY UNIVERSITY v. GEITHNER


ROBERT E. ANDREWS,                  
Representative, Ranking Member,
Education and Workforce
Subcommittee on Health; JERROLD
NADLER, Representative, Ranking
Member, Subcommittee on
Constitution; GEORGE MILLER,
Representative, Ranking Member,
Education and the Workforce
Committee; JOHN CONYERS, JR.,
Representative, Ranking Member,
Committee on the Judiciary; JACK
M. BALKIN, Knight Professor of
Constitutional Law and the First
Amendment, Yale Law School;
GILLIAN E. METZGER, Professor of
Law, Columbia Law School;
TREVOR W. MORRISON, Professor of    
Law, Columbia Law School;
AMERICAN ASSOCIATION OF PEOPLE
WITH DISABILITIES; THE ARC OF THE
UNITED STATES; BREAST CANCER
ACTION; FAMILIES USA; FRIENDS OF
CANCER RESEARCH; MARCH OF
DIMES FOUNDATION; MENTAL
HEALTH AMERICA; NATIONAL
BREAST CANCER COALITION;
NATIONAL ORGANIZATION FOR RARE
DISORDERS; NATIONAL
PARTNERSHIP FOR WOMEN AND
FAMILIES; NATIONAL SENIOR
CITIZENS LAW CENTER; NATIONAL
WOMEN’S HEALTH NETWORK; THE
OVARIAN CANCER NATIONAL
ALLIANCE;
                                    
               LIBERTY UNIVERSITY v. GEITHNER   5


AMERICAN HOSPITAL ASSOCIATION;       
ASSOCIATION OF AMERICAN MEDICAL
COLLEGES; FEDERATION OF
AMERICAN HOSPITALS; NATIONAL
ASSOCIATION OF PUBLIC
HOSPITALS AND HEALTH SYSTEMS;
CATHOLIC HEALTH ASSOCIATION OF
THE UNITED STATES; NATIONAL
ASSOCIATION OF CHILDREN’S
HOSPITALS; CHRISTINE O. GREGOIRE,
Governor; DR. DAVID CUTLER,
Deputy, Otto Eckstein Professor of
Applied Economics, Harvard
University; DR. HENRY AARON,
Senior Fellow, Economic Studies
Bruce and Virginia MacLaury
Chair, The Brookings Institution;
DR. GEORGE AKERLOF, Koshland         
Professor of Economics,
University of California-Berkeley,
2001 Nobel Laureate; DR. STUART
ALTMAN, Sol C. Chaikin Professor
of National Health Policy,
Brandeis University; DR. KENNETH
ARROW, Joan Kenney Professor of
Economics and Professor of
Operations Research, Stanford
University 1972 Nobel Laureate;
DR. SUSAN ATHEY, Professor of
Economics, Harvard University,
2007 Recipient of the John Bates
Clark Medal for the most
influential American economist
under age 40;
                                     
6             LIBERTY UNIVERSITY v. GEITHNER


DR. LINDA J. BLUMBERG, Senior       
Fellow, The Urban Institute,
Health Policy Center; DR.
LEONARD E. BURMAN, Daniel
Patrick Moynihan Professor of
Public Affairs at the Maxwell
School, Syracuse University; DR.
AMITABH CHANDRA, Professor of
Public Policy Kennedy School of
Government, Harvard University;
DR. MICHAEL CHERNEW, Professor,
Department of Health Care Policy,
Harvard Medical School; DR.
PHILIP COOK, ITT/Sanford
Professor of Public Policy,
Professor of Economics, Duke        
University; DR. CLAUDIA GOLDIN,
Henry Lee Professor of
Economics, Harvard University;
DR. TAL GROSS, Department of
Health Policy and Management,
Mailman School of Public Health,
Columbia University; DR.
JONATHAN GRUBER, Professor of
Economics, MIT; DR. JACK
HADLEY, Associate Dean for
Finance and Planning, Professor
and Senior Health Services
Researcher, College of Health and
Human Services, George Mason
University;
                                    
              LIBERTY UNIVERSITY v. GEITHNER   7


DR. VIVIAN HO, Baker Institute      
Chair in Health Economics and
Professor of Economics, Rice
University; DR. JOHN F. HOLAHAN,
Director, Health Policy Research
Center, The Urban Institute; DR.
JILL HORWITZ, Professor of Law
and Co-Director of the Program in
Law & Economics, University of
Michigan School of Law; DR.
LAWRENCE KATZ, Elisabeth Allen
Professor of Economics, Harvard
University; DR. FRANK LEVY, Rose
Professor of Urban Economics,
Department of Urban Studies and
Planning, MIT; DR. PETER
LINDERT, Distinguished Research     
Professor of Economics,
University of California, Davis;
DR. ERIC MASKIN, Albert O.
Hirschman Professor of Social
Science at the Institute for
Advanced Study, Princeton
University, 2007 Nobel Laureate;
DR. ALAN C. MONHEIT, Professor
of Health Economics, School of
Public Health, University of
Medicine & Dentistry of New
Jersey; DR. MARILYN MOON, Vice
President and Director Health
Program, American Institutes for
Research;
                                    
8             LIBERTY UNIVERSITY v. GEITHNER


DR. RICHARD J. MURNANE,             
Thompson Professor of Education
and Society, Harvard University;
DR. LEN M. NICHOLS, George
Mason University; DR. HAROLD
POLLACK, Helen Ross Professor of
Social Service Administration,
University of Chicago; DR.
MATTHEW RABIN, Edward G. and
Nancy S. Jordan Professor of
Economics, University of
California-Berkeley, 2001
Recipient of the John Bates Clark
Medal for the most influential
American economist under age 40;    
DR. JAMES B. REBITZER, Professor
of Economics, Management, and
Public Policy, Boston University
School of Management; DR.
MICHAEL REICH, Professor of
Economics, University of
California at Berkeley; DR.
THOMAS RICE, Professor, UCLA
School of Public Health; DR.
MEREDITH ROSENTHAL, Department
of Health Policy and Management,
Harvard University, Harvard
School of Public Health;
                                    
               LIBERTY UNIVERSITY v. GEITHNER   9


DR. CHRISTOPHER RUHM, Professor      
of Public Policy and Economics,
Department of Economics,
University of Virginia; DR.
JONATHAN SKINNER, Professor of
Economics, Dartmouth College,
and Professor of Community and
Family Medicine, Dartmouth
Medical School; DR. KATHERINE
SWARTZ, Professor, Department of
Health Policy and Management,
Harvard School of Public Health;
DR. KENNETH WARNER, Dean of
the School of Public Health and
Avedis Donabedian Distinguished
University Professor of Public       
Health, University of Michigan;
DR. PAUL N. VAN DE WATER,
Senior Fellow, Center on Budget
and Policy Priorities; DR. STEPHEN
ZUCKERMAN, Senior Fellow, The
Urban Institute; NATIONAL
WOMEN’S LAW CENTER; AMERICAN
ASSOCIATION OF UNIVERSITY
WOMEN; AMERICAN FEDERATION OF
STATE, COUNTY AND MUNICIPAL
EMPLOYEES; AMERICAN MEDICAL
WOMEN’S ASSOCIATION; ASIAN &
PACIFIC ISLANDER AMERICAN
HEALTH FORUM; BLACK WOMEN’S
HEALTH IMPERATIVE;
                                     
10             LIBERTY UNIVERSITY v. GEITHNER


CHILDBIRTH CONNECTION; IBIS          
REPRODUCTIVE HEALTH; INSTITUTE OF
SCIENCE AND HUMAN VALUES;
MARYLAND WOMEN’S COALITION FOR
HEALTH CARE REFORM; MENTAL
HEALTH AMERICA; NATIONAL ASIAN
PACIFIC AMERICAN WOMEN’S
FORUM; NATIONAL ASSOCIATION OF
SOCIAL WORKERS; NATIONAL
COALITION FOR LGBT HEALTH;
NATIONAL COUNCIL OF JEWISH
WOMEN; NATIONAL COUNCIL OF
WOMEN’S ORGANIZATIONS;
NATIONAL EDUCATION ASSOCIATION;
NATIONAL LATINA INSTITUTE FOR
                                     
REPRODUCTIVE HEALTH; OLDER
WOMEN’S LEAGUE; PHYSICIANS FOR
REPRODUCTIVE CHOICE AND HEALTH;
RAISING WOMEN’S VOICES; SARGENT
SHRIVER NATIONAL CENTER ON
POVERTY LAW; SOUTHWEST
WOMEN’S LAW CENTER; WIDER
OPPORTUNITIES FOR WOMEN;
WOMEN’S LAW CENTER OF
MARYLAND, INCORPORATED;
WOMEN’S LAW PROJECT,
       Amici Supporting Appellees.
                                     
        Appeal from the United States District Court
     for the Western District of Virginia, at Lynchburg.
           Norman K. Moon, Senior District Judge.
                 (6:10-cv-00015-nkm-mfu)
                   Argued: May 10, 2011
                Decided: September 8, 2011
               LIBERTY UNIVERSITY v. GEITHNER             11
   Before MOTZ, DAVIS, and WYNN, Circuit Judges.



Vacated and remanded by published opinion. Judge Motz
wrote the opinion, in which Judge Wynn concurred. Judge
Wynn wrote a concurring opinion. Judge Davis wrote a dis-
senting opinion.


                        COUNSEL

ARGUED: Mathew D. Staver, LIBERTY COUNSEL,
Orlando, Florida, for Appellants. Neal Kumar Katyal,
UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Appellees. ON BRIEF: Anita L. Staver, LIB-
ERTY COUNSEL, Orlando, Florida; Stephen M. Crampton,
Mary E. McAlister, LIBERTY COUNSEL, Lynchburg, Vir-
ginia, for Appellants. Tony West, Assistant Attorney General,
Beth S. Brinkmann, Deputy Assistant Attorney General, Mark
B. Stern, Alisa B. Klein, Samantha L. Chaifetz, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Timothy J. Heaphy, United States Attorney, Roanoke, Vir-
ginia, for Appellees. Joel Spector, MOUNTAIN STATES
LEGAL FOUNDATION, Lakewood, Colorado, for Mountain
States Legal Foundation, Amicus Supporting Appellants.
Brian S. Koukoutchos, Mandeville, Louisiana; Charles J.
Cooper, David H. Thompson, COOPER & KIRK, PLLC,
Washington, D.C., for Revere America Foundation, Amicus
Supporting Appellants. Rebecca Glenberg, AMERICAN
CIVIL LIBERTIES UNION OF VIRGINIA, Richmond, Vir-
ginia; Daniel Mach, Heather L. Weaver, AMERICAN CIVIL
LIBERTIES UNION, Washington, D.C.; Andrew D. Beck,
Brigitte Amiri, AMERICAN CIVIL LIBERTIES UNION,
New York, New York, for American Civil Liberties Union
and American Civil Liberties Union of Virginia, Incorporated,
Amici Supporting Appellees. Ian Millhiser, CENTER FOR
12             LIBERTY UNIVERSITY v. GEITHNER
AMERICAN PROGRESS, Washington, D.C., for American
Nurses Association, American Academy of Pediatrics, Incor-
porated, American Medical Student Association, Center for
American Progress, d/b/a Doctors for America, National His-
panic Medical Association, and National Physicians Alliance,
Amici Supporting Appellees. Professor Walter Dellinger,
Washington, D.C.; Professor H. Jefferson Powell, GEORGE
WASHINGTON UNIVERSITY LAW SCHOOL, Washing-
ton, D.C., for Senate Majority Leader Harry Reid, House
Democratic Leader Nancy Pelosi, and Congressional Leaders
and Leaders of Committees of Relevant Jurisdiction, Amici
Supporting Appellees. Gillian E. Metzger, Trevor W. Morri-
son, New York, New York; Andrew J. Pincus, Charles A.
Rothfeld, Paul W. Hughes, Michael B. Kimberly, MAYER
BROWN LLP, Washington, D.C., for Constitutional Law
Professors, Amici Supporting Appellees. Rochelle Bobroff,
Simon Lazarus, NATIONAL SENIOR CITIZENS LAW
CENTER, Washington, D.C., for American Association of
People with Disabilities, The ARC of the United States,
Breast Cancer Action, Families USA, Friends of Cancer
Research, March of Dimes Foundation, Mental Health Amer-
ica, National Breast Cancer Coalition, National Organization
for Rare Disorders, National Partnership for Women and
Families, National Senior Citizens Law Center, National
Women’s Health Network, and The Ovarian Cancer National
Alliance, Amici Supporting Appellees. Sheree R. Kanner,
Catherine E. Stetson, Dominic F. Perella, Michael D. Kass,
Sara A. Kraner, HOGAN LOVELLS US LLP, Washington,
D.C.; Melinda Reid Hatton, Maureen D. Mudron, AMERI-
CAN HOSPITAL ASSOCIATION, Washington, D.C.; Ivy
Baer, Karen Fisher, ASSOCIATION OF AMERICAN MEDI-
CAL COLLEGES, Washington, D.C.; Jeffrey G. Micklos,
FEDERATION OF AMERICAN HOSPITALS, Washington,
D.C.; Larry S. Gage, President, NATIONAL ASSOCIATION
OF PUBLIC HOSPITALS AND HEALTH SYSTEMS,
Washington, D.C.; Lisa Gilden, Vice President, General
Counsel/Compliance Officer, THE CATHOLIC HEALTH
               LIBERTY UNIVERSITY v. GEITHNER             13
ASSOCIATION OF THE UNITED STATES, Washington,
D.C.; Lawrence A. McAndrews, President and Chief Execu-
tive Officer, NATIONAL ASSOCIATION OF CHILDREN’S
HOSPITALS, Alexandria, Virginia, for American Hospital
Association, Association of American Medical Colleges, Fed-
eration of American Hospitals, National Association of Public
Hospitals and Health Systems, Catholic Health Association of
the United States, and National Association of Children’s
Hospitals, Amici Supporting Appellees. Kristin Houser,
Adam Berger, Rebecca J. Roe, William Rutzick, SCHRO-
ETER, GOLDMARK & BENDER, Seattle, Washington, for
Christine O. Gregoire, Governor of Washington, Amicus Sup-
porting Appellees. Richard L. Rosen, ARNOLD & PORTER
LLP, Washington, D.C., for Economic Scholars, Amici Sup-
porting Appellees. Marcia D. Greenberger, Emily J. Martin,
Judith G. Waxman, Lisa Codispoti, NATIONAL WOMEN’S
LAW CENTER; Melissa Hart, UNIVERSITY OF COLO-
RADO LAW SCHOOL, Boulder, Colorado, for National
Women’s Law Center, American Association of University
Women, Amerian Federation of State, County and Municipal
Employees, American Medical Women’s Association, Asian
& Pacific Islander American Health Forum; Black Women’s
Health Imperative, Childbirth Connection, Ibis Reproductive
Health, Institute of Science and Human Values, Maryland
Women’s Coalition for Health Care Reform, Mental Health
America, National Asian Pacific American Women’s Forum,
National Association of Social Workers, National Coalition
for LGBT Health, National Council of Jewish Women,
National Council of Women’s Organizations, National Educa-
tion Association, National Latina Institute for Reproductive
Health, Older Women’s League, Physicians for Reproductive
Choice and Health, Raising Women’s Voices, Sargent Shriver
National Center on Poverty Law, Southwest Women’s Law
Center, Wider Opportunities for Women, Women’s Law Cen-
ter of Maryland, Incorporated, and Women’s Law Project,
Amici Supporting Appellees.
14                LIBERTY UNIVERSITY v. GEITHNER
                              OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   Liberty University and certain individuals brought this suit
to enjoin, as unconstitutional, enforcement of two provisions
of the recently-enacted Patient Protection and Affordable
Care Act. The challenged provisions amend the Internal Rev-
enue Code by adding: (1) a "penalty" payable to the Secretary
of the Treasury by an individual taxpayer who fails to main-
tain adequate health insurance coverage and (2) an "assess-
able payment" payable to the Secretary of the Treasury by a
"large employer" if at least one of its employees receives a tax
credit or government subsidy to offset payments for certain
health-related expenses. The district court upheld these provi-
sions, ruling that both withstood constitutional challenge.
Because this suit constitutes a pre-enforcement action seeking
to restrain the assessment of a tax, the Anti-Injunction Act
strips us of jurisdiction. Accordingly, we must vacate the
judgment of the district court and remand the case with
instructions to dismiss for lack of jurisdiction.

                                   I.

                                   A.

   On March 23, 2010, the President signed into law the
Affordable Care Act, a comprehensive bill spanning 900
pages, which institutes numerous changes to the financing of
health care in the United States. See Pub. L. No. 111-148.
Liberty and some individuals (collectively "plaintiffs") chal-
lenge only two provisions of the Act.

                                   1.

   The first amends the Internal Revenue Code (sometimes
"the Code") by adding § 5000A ("the individual mandate").1
  1
  The Affordable Care Act itself refers to the provision as the "Require-
ment to maintain minimum essential coverage." Pub. L. No. 111-148,
                   LIBERTY UNIVERSITY v. GEITHNER                       15
See id., § 1501(b). The individual mandate requires an "appli-
cable individual" to "ensure" that beginning after 2013, the
individual "is covered under minimum essential coverage."
I.R.C. § 5000A(a). The individual mandate lists a number of
health insurance programs that qualify for "minimum essen-
tial coverage": government- and employer-sponsored plans,
individual market plans, and other health plans recognized as
adequate. § 5000A(f)(1). If an individual "taxpayer" fails to
obtain the required coverage, the "taxpayer" is subject to a
"penalty." § 5000A(b)(1).

   The Affordable Care Act uses the Internal Revenue Code’s
existing tax collection system to implement the penalty. Only
a "taxpayer" is subject to the penalty, id., and the Code
defines a "taxpayer" as "any person subject to any internal
revenue tax." Id. § 7701(a)(14). A taxpayer must include the
penalty payment with his regularly-filed income tax return.
§ 5000A(b)(2). The taxpayer owes the penalty only if he fails
to maintain minimum coverage for a continuous period of
three months or longer. § 5000A(e)(4)(A). The individual
mandate also makes a taxpayer liable for a penalty imposed
on his "dependent," as defined in § 152 of the Code.
§ 5000A(b)(3)(A). Akin to the joint liability of spouses for
income taxes, I.R.C. § 6013(d)(3), a taxpayer is also jointly
liable for a spouse’s penalty if filing a joint income tax return.
§ 5000A(b)(3)(B).

   A taxpayer subject to the penalty owes the greater of: (1)
a "flat dollar amount" equal to $95 for the taxable year begin-
ning 2014, $325 for 2015, $695 for 2016, and $695 indexed
to inflation for every year thereafter; or (2) a graduated per-
centage (1% in 2014, 2% in 2015, and 2.5% every year there-
after) of the amount by which the "taxpayer’s household
income," as defined by the Code, exceeds "gross income

§ 1501. Because plaintiffs refer to it as the individual mandate throughout
their complaint and briefs, we often do so as well.
16               LIBERTY UNIVERSITY v. GEITHNER
specified in" I.R.C. § 6012(a)(1) (the amount of income trig-
gering the requirement to file a tax return). See § 5000A(c)(2),
(3). But the penalty may not exceed the cost of the "national
average premium for qualified health plans" of a certain level
of coverage. § 5000A(c)(1).

   Section 5000A(g)(1) authorizes the Secretary of the Trea-
sury ("the Secretary") to assess and collect the penalty "in the
same manner as an assessable penalty under subchapter B of
chapter 68" of the Internal Revenue Code, which in turn con-
tains penalties that the Secretary is to "assess[ ] and collect[ ]
in the same manner as taxes." Id. § 6671(a). Accordingly, the
Affordable Care Act provides the Secretary with all the civil
enforcement tools of the Internal Revenue Code subject to
only one express limitation: the Secretary may not seek col-
lection of the penalty by "fil[ing] [a] notice of lien with
respect to any property" or "levy[ing] on [a taxpayer’s] prop-
erty." § 5000A(g)(2)(B).

                                2.

   The other provision of the Act challenged by plaintiffs
amends the Internal Revenue Code by adding § 4980H (the
"employer mandate"). Pub. L. No. 111-148, § 1513. That pro-
vision imposes an "assessable payment" on "any applicable
large employer" if a health exchange notifies the employer
that at least one "full-time employee" obtains an "applicable
premium tax credit or cost-sharing reduction." I.R.C.
§ 4980H(a), (b). An "applicable premium tax credit or cost-
sharing reduction" consists of either (1) a tax credit to assist
a low-income individual with financing premiums for quali-
fied health plans or (2) a government subsidy to help finance
an individual’s share of out-of-pocket health care costs, as
provided by the Affordable Care Act. § 4980H(c)(3).

  Section 4980H calculates the assessable payment differ-
ently depending on whether the employer offers adequate
health insurance coverage to its employees. If the employer
                LIBERTY UNIVERSITY v. GEITHNER                17
fails to offer adequate coverage to its full-time employees, the
"assessable payment" is calculated by multiplying $2,000
(increased yearly by the rate of inflation), by the number of
total full-time employees, prorated over the number of months
an employer is liable. § 4980H(a), (c)(1), (c)(5). If, however,
the employer does offer adequate insurance coverage, the "as-
sessable payment" is calculated by multiplying $3,000 by the
number of employees receiving the "applicable premium tax
credit or cost-sharing reduction," prorated on a monthly basis
and subject to a cap. § 4980H(b)(1), (2).

   A large employer must pay these assessments "upon notice
and demand by the Secretary." § 4980H(d)(1). The Secretary
has the authority to assess and collect the exaction in the
"same manner as an assessable penalty" provided by subchap-
ter B of Chapter 68 of the Code. Id.

                               B.

  On March 23, 2010, the day the President signed the
Affordable Care Act into law, plaintiffs filed this action to
enjoin the Secretary and other government officials from
enforcing the Act. In their complaint, plaintiffs allege the fol-
lowing facts.

   One of the individual plaintiffs, Michele G. Waddell,
asserts that she "has made a personal choice not to purchase
health insurance coverage" and does not want to do so in the
future. Waddell maintains that she pays for needed health care
services as she uses them. Another individual plaintiff, Joanne
V. Merill, asserts that she too has "elected not to purchase
health insurance coverage" and does not want to do so. Both
Waddell and Merill contend that the individual mandate
requires them "to either pay for health insurance coverage" or
"face significant penalties."

  They seek to enjoin the Secretary from assessing or collect-
ing the exaction prescribed for failure to comply with the indi-
18              LIBERTY UNIVERSITY v. GEITHNER
vidual mandate. Waddell and Merill assert that, "as part of his
oversight of the Internal Revenue Service," the Secretary has
the "power to collect" the penalties "as part of an individual-
[‘s] income tax return." They describe the individual mandate
as imposing a "penalty in the form of a tax . . . on any tax-
payer" who fails to maintain minimum essential coverage.
They further allege that the "Taxing and Spending Clause . . .
only grants Congress the power to impose taxes upon certain
purchases, not to impose taxes upon citizens who choose not
to purchase something such as health insurance." Similarly,
Waddell and Merrill repeatedly assert that the individual man-
date assesses "a direct tax that is not apportioned according to
Census data or other population-based measurement," in vio-
lation of Congress’s Taxing Power. Accordingly, they ask to
be "free from improper taxation [that] is likely to cause signif-
icant financial hardships." They also contend that the individ-
ual mandate exceeds Congress’s authority under the
Commerce Clause of the Constitution.

   Liberty, a private Christian university located in Lynch-
burg, Virginia, challenges the "employer mandate" as a tax
that will impose "tax penalties" on it because it has employees
who will likely receive a tax credit or cost-sharing reduction.
Liberty alleges that these "significant penalties" will cause it
to suffer "substantial financial hardship." According to Lib-
erty, the employer mandate constitutes an "unapportioned
direct tax upon employers in violation of" the Constitution,
and "[i]mposition of the tax infringes upon Liberty Universi-
ty’s rights to be free from improper taxation." Liberty also
asserts that the employer mandate exceeds Congress’s author-
ity under the Commerce Clause.

  For relief, plaintiffs ask for an injunction restraining all
defendants, including the Secretary of the Treasury, from
"acting in any manner to implement, enforce, or otherwise act
under the authority" of the Affordable Care Act. They seek a
declaration that the Act is unconstitutional and assert that they
                LIBERTY UNIVERSITY v. GEITHNER                19
have no "adequate remedy at law to correct" the continuing
constitutional violation.

   Before the district court, the Secretary moved to dismiss the
case, contending inter alia that the federal tax Anti-Injunction
Act (AIA), I.R.C. § 7421(a), barred the district court from
reaching the merits because the challenged penalty is to "be
assessed and collected" in the same manner as a tax and other
penalties to which the AIA clearly applies. The court rejected
this argument, holding that Congress did not intend to "con-
vert the[se] penalties into taxes for purposes of the Anti-
Injunction Act." The court reasoned that (1) Congress did not
specifically extend the term "tax" in the AIA to include the
challenged exactions; and (2) the exactions did not qualify as
a "tax" for purposes of the AIA because they "function as reg-
ulatory penalties." After rejecting the AIA argument and the
Secretary’s other jurisdictional contentions, the district court
concluded that the challenged exactions are "valid exercise[s]
of federal power under the Commerce Clause" and dismissed
the complaint for failure to state a claim upon which relief can
be granted.

   Plaintiffs then filed this appeal, asserting that the district
court erred as a matter of law in upholding the Affordable
Care Act. The Secretary argued to the contrary, specifically
declining to attack the district court’s "threshold determina-
tion[ ]" as to "the applicability of the Anti-Injunction Act."
The Secretary did, however, maintain that Congress’s Taxing
Power under Article I, § 8, cl. 1 of the Constitution authorized
the exactions imposed by the challenged mandates because
those mandates "operate as taxes." Because the Secretary’s
contention as to the constitutionality of the mandates under
the Taxing Power suggested that the AIA bar might apply to
this suit, we ordered the parties to file supplemental briefs to
address the applicability of the AIA. In these briefs, both the
Secretary and plaintiffs contend that the AIA does not bar this
action. We disagree.
20                 LIBERTY UNIVERSITY v. GEITHNER
   We initially explain why we believe that the plain language
of the AIA bars our consideration of this challenge. We then
address the parties’ contrary arguments: first those offered by
the Secretary (and largely adopted by the dissent), then those
advanced by plaintiffs.

                                   II.

                                   A.

   We note at the outset the inescapable fact that federal
courts are courts of limited jurisdiction. They possess "only
that power authorized by Constitution and statute, which is
not to be expanded by judicial decree." See Kokkonen v.
Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)
(internal citations omitted). Accordingly, a federal court has
an "independent obligation" to investigate the limits of its
subject-matter jurisdiction. See Arbaugh v. Y&H Corp., 546
U.S. 500, 514 (2006). This is so even when the parties "either
overlook or elect not to press" the issue, Henderson v. Shin-
seki, 131 S. Ct. 1197, 1202 (2011), or attempt to consent to
a court’s jurisdiction, see Sosna v. Iowa, 419 U.S. 393, 398
(1975). Our obligation to examine our subject-matter jurisdic-
tion is triggered whenever that jurisdiction is "fairly in doubt."
Ashcroft v. Iqbal, 129 S. Ct. 1937, 1945 (2009).

   As part of the Internal Revenue Code, the AIA provides
that "no suit for the purpose of restraining the assessment or
collection of any tax shall be maintained in any court by any
person." I.R.C. § 7421(a).2 The parties concede, as they must,
that, when applicable, the AIA divests federal courts of
  2
    The Declaratory Judgment Act authorizes a federal court to issue a
declaratory judgment "except with respect to Federal taxes." 28 U.S.C.
§ 2201(a). In Bob Jones Univ. v. Simon, 416 U.S. 725, 732 n.7 (1974), the
Court held that "the federal tax exception to the Declaratory Judgment Act
is at least as broad as the Anti-Injunction Act." Accordingly, our holding
as to the Anti-Injunction Act applies equally to plaintiffs’ request for
declaratory relief.
                LIBERTY UNIVERSITY v. GEITHNER               21
subject-matter jurisdiction. The Supreme Court has explicitly
so held. See Enochs v. Williams Packing & Navigation Co.,
370 U.S. 1, 5 (1962).

   By its terms the AIA bars suits seeking to restrain the
assessment or collection of a tax. Thus, the AIA forbids only
pre-enforcement actions brought before the Secretary of the
Treasury or his delegee, the Internal Revenue Service (IRS),
has assessed or collected an exaction. A taxpayer can always
pay an assessment, seek a refund directly from the IRS, and
then bring a refund action in federal court. See United States
v. Clintwood Elkhorn Mining Co., 553 U.S. 1, 4-5 (2008).

   The parties recognize that plaintiffs here have brought a
pre-enforcement action. Moreover, although Congress has
provided numerous express exceptions to the AIA bar, see
I.R.C. § 7421(a), the parties do not claim that any of these
exceptions applies here. Resolution of the case at hand there-
fore turns on whether plaintiffs’ suit seeks to restrain the
assessment or collection of "any tax."

                              B.

   A "tax, in the general understanding of the term," is simply
"an exaction for the support of the government." United States
v. Butler, 297 U.S. 1, 61 (1936). An exaction qualifies as a tax
even when the exaction raises "obviously negligible" revenue
and furthers a revenue purpose "secondary" to the primary
goal of regulation. United States v. Sanchez, 340 U.S. 42, 44
(1950); see also Bob Jones, 416 U.S. at 741 n.12. Thus, the
term "tax" can describe a wide variety of exactions. See
Trailer Marine Transp. Corp. v. Rivera Vazquez, 977 F.2d 1,
5 (1st Cir. 1992) (surveying cases that have regularly "applied
the label ‘tax’" to a "range of exactions," even those that
"might not be commonly described as taxes").

   The Supreme Court has concluded that the AIA uses the
term "tax" in its broadest possible sense. This is so because
22              LIBERTY UNIVERSITY v. GEITHNER
the AIA aims to ensure "prompt collection of . . . lawful reve-
nue" by preventing taxpayers from inundating tax collectors
with pre-enforcement lawsuits over "disputed sums." Wil-
liams Packing, 370 U.S. at 7-8. Thus, an exaction constitutes
a "tax" for purposes of the AIA so long as the method pre-
scribed for its assessment conforms to the process of tax
enforcement. See Snyder v. Marks, 109 U.S. 189, 192 (1883)
(defining a "tax" in the AIA as any exaction "in a condition
[of being] collected as a tax"). Specifically, the AIA prohibits
a pre-enforcement challenge to any "exaction [that] is made
under color of their offices by revenue officers charged with
the general authority to assess and collect the revenue." Phil-
lips v. CIR, 283 U.S. 589, 596 (1931) (citing Snyder, 109 U.S.
at 192); see also Bob Jones, 416 U.S. at 740 (applying the
AIA bar when IRS action is authorized by "requirements of
the [Internal Revenue Code]").

   The Supreme Court has steadfastly adhered to this broad
construction, notably in holding that the AIA bars pre-
enforcement challenges to exactions that do not constitute
"taxes" under the Constitution. Compare Bailey v. George,
259 U.S. 16 (1922) with Bailey v. Drexel Furniture Co., 259
U.S. 20 (1922). In Bailey v. Drexel Furniture, a refund action,
the Court held unconstitutional as beyond Congress’s Taxing
Power a "so-called tax," finding it was in truth "a mere pen-
alty, with the characteristics of regulation and punishment."
259 U.S. at 38. Yet the Court held the very same provision a
"tax" for purposes of the AIA and so dismissed a pre-
enforcement challenge to the exaction. See Bailey v. George,
259 U.S. at 20. In recent years, the Court has expressly
affirmed these holdings, reiterating that the term "tax" in the
AIA encompasses penalties that function as mere "regulatory
measure[s] beyond the taxing power of Congress" and Article
I of the Constitution. Bob Jones, 416 U.S. at 740.

  The Court’s broad interpretation of the AIA to bar interfer-
ence with the assessment of any exaction imposed by the
Code entirely accords with, and indeed seems to be mandated
                LIBERTY UNIVERSITY v. GEITHNER              23
by, other provisions of the Internal Revenue Code. The AIA
does not use the term "tax" in a vacuum; rather, it protects
from judicial interference the "assessment . . . of any tax."
I.R.C. § 7421(a) (emphasis added). The Secretary’s authority
to make such an "assessment . . . of any tax" derives directly
from another provision in the Code, which charges the Secre-
tary with making "assessments of all taxes (including interest,
additional amounts, additions to the tax, and assessable penal-
ties) imposed by this title." § 6201(a) (emphases added); see
also § 6202 ("assessment of any internal revenue tax"
includes assessment of "penalties"). Thus, for purposes of the
very assessment authority that the AIA protects, Congress
made clear that "penalties" (as well as "interest, additional
amounts, [and] additions to the tax") count as "taxes." Con-
gress must have intended the term "tax" in the AIA to refer
to this same broad range of exactions. See Erlenbaugh v.
United States, 409 U.S. 239, 243 (1972) ("[A] legislative
body generally uses a particular word with a consistent mean-
ing in a given context.").

   In sum, the AIA forbids actions that seek to restrain the
Secretary from exercising his statutory authority to assess
exactions imposed by the Internal Revenue Code. See, e.g.,
Bob Jones, 416 U.S. at 740 (holding AIA barred suit chal-
lenging IRS regulatory action when action was authorized by
"requirements of the [Internal Revenue Code]"); Mobile
Republican Assembly v. United States, 353 F.3d 1357, 1362
& n.5 (11th Cir. 2003) (holding AIA barred suits challenging
"penalties imposed" for violating disclosure conditions of tax-
exempt status); In re Leckie Smokeless Coal Co., 99 F.3d 573,
583 & n.12 (4th Cir. 1996) (holding AIA applied to "premi-
ums" assessed and collected by the Secretary under color of
the Internal Revenue Code); cf. Fed. Energy Admin. v. Algon-
quin SNG, Inc., 426 U.S. 548, 558 n.9 (1976) (holding AIA
did not bar challenge to "fees" because fees not "assessed
under" the Internal Revenue Code). The exaction imposed for
failure to comply with the individual mandate constitutes a
"tax[ ]" as defined in the Code’s assessment provisions. See
24                  LIBERTY UNIVERSITY v. GEITHNER
I.R.C. §§ 6201(a), 6202, 5000A(g)(1). For these reasons, the
AIA bars this action.3

                                     III.

   The Secretary’s contrary contention primarily relies on the
fact that the individual mandate labels the imposed exaction
a "penalty," not a "tax." § 5000A(b). For the Secretary, the
Sixth Circuit, see Thomas More Law Center v. Obama, ___
F.3d ___(6th Cir. 2011) [No. 10-2388], and now our friend in
dissent, this "penalty" label renders the AIA inapplicable.

                                     A.

   Indisputably, the AIA bars pre-enforcement challenges
even when Congress has "exhibit[ed] its intent" that a chal-
lenged exaction function as a "penalty." Compare Bailey v.
Drexel, 259 U.S. at 38, with Bailey v. George, 259 U.S. at 20.
The term "penalty" therefore describes a category of exaction
to which the Supreme Court has already applied the AIA.4
  3
     Although both parties generally contend that the AIA does not bar this
suit, neither offers any reason why the challenge to the employer mandate
escapes the AIA bar. There is good reason for that. Because Congress
placed the employer mandate in the Internal Revenue Code, triggering the
Secretary’s authority to assess and collect payment, all of the reasons set
forth in the text as to why the AIA bars a pre-enforcement challenge to
the individual mandate also apply to the employer mandate. We addition-
ally note that Congress waived none of the Secretary’s collection tools in
imposing the employer mandate and labeled the exaction a "tax" in certain
subsections. See § 4980H(b)(2), (c)(7), (d)(1). Accordingly, the AIA
clearly bars Liberty’s challenge to the employer mandate.
   4
     This is not to elide the general distinction between taxes and penalties.
We agree with the Sixth Circuit’s general observation that there are "con-
texts" in which "the law treats ‘taxes’ and ‘penalties’ as mutually exclu-
sive." Thomas More, ___ F.3d at ___ (slip op. at 11) (citing one
bankruptcy and two constitutional cases). The question here is whether the
AIA is one of these "contexts." Neither the Secretary nor the Sixth Circuit
cites a single case suggesting that it is. The dissent relies on some bank-
ruptcy cases in an attempt to import the distinction between a revenue-
                    LIBERTY UNIVERSITY v. GEITHNER                         25
Given this history, it seems inconceivable that Congress
would intend to exclude an exaction from the AIA merely by
describing it as a "penalty."

   To be sure, Congress called the penalty at issue in the Bai-
ley cases a "tax." That fact, however, only aids the Secretary
if there is something talismanic about the label "penalty" that
removes a challenged exaction from the scope of the AIA.
The Secretary has cited no case even remotely supporting
such a proposition. In fact, the Supreme Court has repeatedly
instructed that congressional labels have little bearing on
whether an exaction qualifies as a "tax" for statutory pur-
poses. See, e.g., Helwig v. United States, 188 U.S. 605, 613
(1903) (holding "use of words" does not "change the nature
and character of the enactment" in the context of the revenue
laws);5 see also United States v. Reorganized CF & I Fabrica-
tors of Utah, Inc., 518 U.S. 213, 220 (1996) (requiring a court
to look "behind the label placed on the exaction and rest[ ] its

raising "tax" and a regulatory "penalty" from that context. To accept the
dissent’s view would place us at odds with the Supreme Court’s explicit
holding, in the context of the AIA, that the distinction between "regulatory
and revenue-raising" exactions has been "abandoned." Bob Jones, 416
U.S. at 741 & n.12.
   5
     Helwig does not, as the dissent contends, support its view that an exac-
tion’s label controls. The Court in Helwig acknowledged that Congress
may expressly classify an exaction as a "penalty or in the nature of one,
with reference to the further action of the officers of the government, or
with reference to the distribution of the moneys thus paid, or with refer-
ence to its effect upon the individual," and that "it is the duty of the court
to be governed by such statutory direction." 188 U.S. at 613 (emphasis
added). The Court then identified statute after statute illustrating the vari-
ous ways in which Congress has historically directed a "duty," "additional
duty," or "penalty" to be treated "with reference to" a specified govern-
mental action. Id. at 614-19. Congress has provided no such direction
"with reference to" the AIA, and Helwig makes clear that a mere label
describing an exaction does not constitute such direction. See id. at 613
(explaining that "describing" an exaction "as ‘a further sum’ or ‘an addi-
tional duty’ will not work a statutory alteration of the nature of the imposi-
tion").
26                 LIBERTY UNIVERSITY v. GEITHNER
answer directly on the operation of the provision"); United
States v. Sotelo, 436 U.S. 268, 275 (1978) (holding exaction’s
"penalty" label not dispositive, but its "essential character"
controls, in determining whether exaction is a tax for bank-
ruptcy purposes); United States v. New York, 315 U.S. 510,
515-16 (1942) (stressing that the term "tax" includes "any
pecuniary burden laid upon individuals . . . for the purpose of
supporting the government, by whatever name it may be cal-
led" (internal quotation omitted and emphasis added)).

   Indeed, the Court has specifically found an exaction’s label
immaterial to the applicability of the AIA. See Lipke, 259
U.S. 557 (1922). In Lipke, the Supreme Court held that the
"mere use of [a] word" to describe a challenged exaction was
"not enough to show" whether a "tax was laid." Id. at 561.
The Court concluded that one of the challenged exactions,
although labeled a "tax," functioned in reality to "suppress
crime" and so fell outside the AIA bar. Id. Moreover, notwith-
standing the "penalty" and "special penalty" labels of the
other challenged exactions, neither the majority nor Justice
Brandeis in dissent gave these labels any import in determin-
ing the applicability of the AIA. Compare id. at 561-62 with
id. at 563-65 (Brandeis, J., dissenting).

   In light of this history, it is not surprising that no federal
appellate court, except the Sixth Circuit in Thomas More, has
ever held that the label affixed to an exaction controls, or is
even relevant to, the applicability of the AIA.6 Nonetheless,
the Secretary and the dissent insist that the label of an exac-
tion does control in determining if the AIA bar applies. We
   6
     We certainly respect the views of the courts, trumpeted by the dissent,
that have held the AIA inapplicable to suits like the one at hand. We note,
however, that even unanimity among the lower courts is not necessarily
predictive of the views of the Supreme Court. See CBOCS West, Inc. v.
Humphries, 553 U.S. 442, 472 (2008) (Thomas, J., dissenting) (collecting
cases where the Supreme Court has "reject[ed]" a "view uniformly held by
the courts of appeals").
                LIBERTY UNIVERSITY v. GEITHNER                27
first address the Secretary’s argument on this point and then
the dissent’s.

   The Secretary acknowledges that when "passing on the
constitutionality of a tax law," a court places no weight on the
"precise form of descriptive words" attached to the challenged
exaction. Nelson v. Sears, Roebuck & Co., 312 U.S. 359, 363
(1941) (internal quotation omitted) (emphasis added). But cit-
ing the twin Bailey cases as authority, the Secretary contends
that the opposite rule must apply for purposes of the AIA, i.e.
that for purposes of the AIA, the "precise form of descriptive
words" given an exaction becomes dispositive.

   The Secretary’s reliance on the twin Bailey cases is mysti-
fying. In fact, they provide no support for his position. In Bai-
ley v. Drexel Furniture, 259 U.S. at 38, a refund action, the
Court held that an exaction exceeded Congress’s constitu-
tional taxing authority, while on the same day, in Bailey v.
George, 259 U.S. at 16, it dismissed a pre-enforcement chal-
lenge to the same exaction, characterizing it as a "taxing stat-
ute" for purposes of the AIA. When dismissing the pre-
enforcement action, the Court did not state or suggest that it
classified the challenged statute as a "taxing statute" because
Congress labeled it as such. Nor does it seem plausible that
the Court implicitly relied on that label, given that it had
never before and has never since found an exaction’s label
controlling for statutory purposes. See, e.g., Reorganized CF
& I, 518 U.S. at 220; Sotelo, 436 U.S. at 275; Lipke, 259 U.S.
at 561; Helwig, 188 U.S. at 613. Rather, only one explanation
of the twin Bailey cases coheres with the Court’s precedents:
the term "tax" in the AIA reaches any exaction assessed by
the Secretary pursuant to his authority under the Internal Rev-
enue Code—even one that constitutes a "penalty" for constitu-
tional purposes.

   The dissent’s contention that the Supreme Court’s reliance
on the statutory label in Bailey v. George is so "obvious" that
it required no explanation by the Court strikes us as unsound.
28                 LIBERTY UNIVERSITY v. GEITHNER
It seems doubtful that the Court departed from its normal
practice of ignoring statutory labels without explaining why
it was doing so. Instead, the more likely—and just as
"straightforward"—explanation is that the Court described the
exaction as a "taxing statute" because Congress had charged
the tax collector with assessing the challenged exaction. See
Snyder, 109 U.S. at 192.7 Contrary to the dissent’s belief, this
holding did not require the Court to perform any elaborate
"functional analysis," but rather to recognize simply that the
challenged exaction formed part of the general revenue laws.

   The dissent’s related contention—that our interpretation of
Bailey v. George brings that case into conflict with Lipke, in
which the Supreme Court held that the AIA did not bar a cer-
tain pre-enforcement challenge—also misses the mark. In
Lipke, the Court faced a challenge to the Secretary’s assess-
ment of an exaction imposed pursuant to the National Prohibi-
tion Act, a statute "primarily designed to define and suppress
crime." 259 U.S. at 561 (emphasis added). Congress had
enacted the statute to "prohibit intoxicating beverages" and
authorized the tax collector to enforce a "tax" against persons
who in violation of this criminal statute illegally manufac-
tured or sold liquor. 41 Stat. 318. The National Prohibition
Act, however, did not authorize the collector to make an
  7
    The dissent argues that the statement in Snyder, 109 U.S. at 192-93,
that the term "tax" in the AIA refers to those exactions "claimed by the
proper public officers to be a tax," makes relevant the Secretary’s present
litigation position that the AIA does not bar this lawsuit. The most funda-
mental problem with this argument is that the Secretary still does "claim"
that the challenged exaction is a "tax," albeit one authorized by the Consti-
tution’s Taxing Clause. See Appellee’s Br. at 58. We cannot hold that the
AIA does not apply to this "tax" merely because the Secretary has changed
his stance on the AIA and now contends that the exaction is a tax only for
constitutional purposes. To give the Secretary’s lawyers such a veto over
the AIA bar would abdicate our "independent obligation" to assure our-
selves of our own jurisdiction. Arbaugh, 546 U.S. at 514. Moreover, Con-
gress called the exaction in the employer mandate a "tax." See 26 U.S.C.
§ 4980H(b)(2), (c)(7), (d)(1). The argument is for this reason, too, fatally
flawed.
                 LIBERTY UNIVERSITY v. GEITHNER                29
assessment under his general revenue authority; rather, it con-
verted him into a federal prosecutor. Specifically, it (1) con-
ferred upon the collector an array of prosecutorial powers,
subject to the control of the Attorney General, and (2) predi-
cated the enforcement of the challenged tax on proof of crimi-
nal guilt. 41 Stat. 305, 317-18. The Lipke Court held that the
AIA did not bar a pre-enforcement challenge to this exaction
because "guarantees of due process" required pre-enforcement
review of "penalties for crime." 262 U.S. at 562.

   Lipke thus casts no doubt on our conclusion that the term
"tax" in the AIA reaches any exaction imposed by the Code
and assessed by the tax collector pursuant to his general reve-
nue authority. Lipke held only that when Congress converts
the tax assessment process into a vehicle for criminal prose-
cution, the Due Process Clause prohibits courts from applying
the AIA. See United States v. One Ford Coupe Auto., 272
U.S. 321, 329 (1926) (characterizing Lipke as "merely" a "due
process" case); see also Bob Jones, 416 U.S. at 743 (describ-
ing Lipke as permitting pre-enforcement review of "tax stat-
utes" that function as "adjuncts to the criminal law"); Lynn v.
West, 134 F.3d 582, 594-95 (4th Cir. 1998) (citing Lipke for
proposition that courts possess jurisdiction to enjoin "a tax
that is in reality a criminal penalty"). Of course, the individual
mandate imposes no such criminal penalty, and thus presents
no constitutional impediment to applying the AIA.

   In sum, the Supreme Court has itself emphasized that Lipke
creates only a narrow constitutional limitation, not applicable
here, on the holding of the twin Bailey cases that the AIA
reaches a broader range of exactions than does the term "tax"
in the Constitution. See Bob Jones, 416 U.S. at 741 n.12 (cit-
ing Lipke and noting, in the context of the AIA, that the Court
has since "abandoned" any distinction between "revenue-
raising" taxes and "regulatory" penalties). Yet the theory pro-
pounded by the Secretary and the dissent—that a label trans-
forms a constitutional "tax" into a "penalty" for AIA purposes
— would yield an AIA that reaches fewer exactions than does
30               LIBERTY UNIVERSITY v. GEITHNER
the Constitution. As former Commissioners of the IRS noted
in criticizing this argument, this is the "opposite of what the
Supreme Court held" in the twin Bailey cases. See Brief for
Mortimer Caplin & Sheldon Cohen as Amici Curiae Support-
ing Appellees at 24, Seven-Sky v. Holder, No. 11-5047 (D.C.
Cir. July 1, 2011). The Secretary all but acknowledges this
fact, admitting that the Bailey cases show only the "converse"
of the position that he now propounds. We cannot upend the
Supreme Court’s settled framework for determining if an
exaction is a tax for statutory purposes on the basis of a theory
for which the Secretary musters only cases that hold the "con-
verse."

                               B.

   Perhaps in recognition of the dearth of case law supporting
their argument, the Secretary and the dissent rely heavily on
an inference they draw from the structure of the Internal Rev-
enue Code to support their position.

   Section 6665(a)(2) provides the starting point for this infer-
ence; it states that "any reference in this title to ‘tax’ imposed
by this title shall be deemed also to refer to the . . . penalties
provided by this chapter," i.e. Chapter 68. See
§ 6665(a)(2)(emphasis added); see also § 6671(a) (redun-
dantly stating the same for "penalties and liabilities provided
by" subchapter B of Chapter 68). According to the Secretary
and the dissent, § 6665(a)(2) necessarily implies that any
"penalty" outside of Chapter 68 does not qualify as a "tax" for
purposes of the Code. Because Congress codified the individ-
ual mandate in Chapter 48 of the Code (entitled "Miscella-
neous Excise Taxes") rather than Chapter 68 (entitled
"Assessable Penalties"), the Secretary and the dissent urge us
to infer that Congress did not intend the individual mandate
to constitute a "tax" for purposes of the AIA.

   The fundamental difficulty with this argument is that
§ 6665(a)(2) merely clarifies that the term "tax" encompasses
                   LIBERTY UNIVERSITY v. GEITHNER                         31
the penalties contained in Chapter 68; it does not limit the
term "tax" to only these penalties. Nor can we imply such an
limitation, for courts must not "read the enumeration of one
case to exclude another unless it is fair to suppose that Con-
gress considered the unnamed possibility and meant to say no
to it." Barnhart v. Peabody Coal Co., 537 U.S. 149, 168
(2003). There is no evidence that in enacting the clarifying
language of § 6665(a)(2), Congress intended to exclude a
"penalty" codified outside of Chapter 68 from also qualifying
as a "tax." See United States v. Sischo, 262 U.S. 165, 169
(1923) (holding no inference can be made to imply an exclu-
sion when Congress enacts an "extension," rather than "re-
striction," of a term).

   Furthermore, the suggestion that we infer from
§ 6665(a)(2) a categorical exclusion from the term "tax" of all
non-Chapter 68 penalties violates Congress’s express instruc-
tions. In § 7806(b) of the Code, Congress has forbidden courts
from deriving any "inference" or "implication" from the "lo-
cation or grouping of any particular section or provision or
portion of this title." I.R.C. § 7806(b). The argument of the
Secretary and the dissent demands that we draw precisely
such a forbidden "inference," for under their theory, the char-
acter of a penalty turns entirely on the Chapter in which it is
"locat[ed]."8

   Moreover, the Secretary’s newly-minted position that Con-
gress has implicitly excluded any "penalty" codified outside
of Chapter 68 from qualifying as a "tax" contradicts his previ-
ous interpretation of the AIA. In Mobile Republican Assem-
  8
    Contrary to the dissent’s contention, this conclusion does not "reject
the legal force" of § 6665(a)(2). When Congress expressly directs that the
location of a provision matters, as it has in § 6665(a)(2), then a court need
not infer anything and Congress’s direction controls. But to adopt the posi-
tion of the Secretary and the dissent, a court would have to infer that an
exaction is not to be treated as a tax from the exaction’s place in the Code
(here Chapter 48 rather than Chapter 68). It is this inference that the Code
forbids.
32              LIBERTY UNIVERSITY v. GEITHNER
bly, 353 F.3d 1357, the Secretary defended against a pre-
enforcement challenge to an exaction imposed by I.R.C.
§ 527(j), for failure to comply with the conditions attached to
tax-exempt status. The district court held the AIA inapplica-
ble for precisely the reasons that the Secretary now espouses,
i.e. because Congress had labeled the exaction a "penalty" and
codified it outside of Chapter 68. See National Federation of
Republican Assemblies v. United States, 148 F. Supp. 2d
1273, 1280 (S.D. Ala. 2001). But the Secretary appealed,
insisting that the AIA did apply because the challenged "pen-
alty" was to be "assessed and collected in the same manner as
taxes." Br. of Appellant at 32, Mobile Republican Assembly,
353 F.3d 1357 (Feb. 18, 2003) (No. 02-16283), 2003 WL
23469121. The Eleventh Circuit agreed and dismissed the suit
because the exaction was based "squarely upon the explicit
language of the Internal Revenue Code" and "form[ed] part of
the overall tax subsidy scheme." 353 F.3d at 1362 n.5.

   The Secretary fails to explain his change in position or even
refer to the Eleventh Circuit’s holding that the AIA applies to
"penalties" codified outside of Chapter 68. Instead, the Secre-
tary’s argument boils down to his intuition, accepted by the
Sixth Circuit and the dissent, that "Congress said one thing in
sections 6665(a)(2) and 6671(a), and something else in sec-
tion 5000A [the individual mandate], and we should respect
the difference." Thomas More, ___ F.3d at ___ [No. 10-2388,
slip op. at 12].

   But we can easily "respect the difference" in congressional
wording without holding plaintiffs’ challenge exempt from
the AIA bar. The legislative history of § 6665(a)(2) makes
clear that Congress inserted that provision in the course of
reorganizing and codifying the revenue laws in 1954, and did
so merely to declare explicitly what had been implicit—that
the term "tax" for purposes of the Code also refers to "penal-
ties" imposed by the Code. See H.R. Rep. No. 83-1337, at
A420 (1954) (noting that predecessor to § 6665(a)(2) "con-
forms to the rules under existing law" and "contain[s] no
                    LIBERTY UNIVERSITY v. GEITHNER                         33
material changes to existing law"); S. Rep. No. 83-1622, at
595-96 (1954) (same).9 Given this history, we cannot interpret
§ 6665(a)(2) as working any substantive change to the Code;
rather, it simply "mak[es] explicit what" was already "im-
plied" by the Code. Sischo, 262 U.S. at 169; see also Walters
v. Nat’l Ass’n of Radiation Survivors, 473 U.S. 305, 317-18
(1985). That Congress did not repeat this clarifying language
when it enacted the individual mandate, which is not part of
any reorganization or recodification of the Code, demon-
strates nothing.10

   Rather, Congress well knew that the Code had for decades
expressly provided that for purposes of the Secretary’s assess-
ment power, the term "tax" "includ[es] . . . penalties." I.R.C.
§ 6201(a). Specific direction that the term "tax" in the AIA
encompass the individual mandate "penalty" was therefore
unnecessary. Cf. Bob Jones, 416 U.S. at 741-42 (noting that
Congress intended AIA to adapt to evolving "complexity of
federal tax system"). Put another way, § 6201 specifically
provides the Secretary with authority to make "assessments of
all taxes (including . . . penalties)," and the AIA specifically
bars judicial interference with the Secretary’s power to make
"assessment . . . of any tax." Given that Congress has not pro-
vided to the contrary, these two provisions taken together
  9
    Congress originally inserted the text of § 6665 as § 6659 of the 1954
Code, see Internal Revenue Code of 1954, Pub. L. No. 83-289,
§ 6659(a)(2), 68A Stat. 1, 827 (1954), but relocated it to § 6665 in 1989
without making any changes to it, see Omnibus Reconciliation Act of
1989, Pub. L. No. 101-239, tit. VII, § 7721(a), (c)(2), 103 Stat. 2106, 2399
(1989) (codified at I.R.C. § 6665(a)).
   10
      This does not mean that § 6665(a)(2), which includes Chapter 68 pen-
alties within the term "tax" throughout the Code, serves no purpose. For
example, § 6665(a)(2) may well be necessary to authorize a taxpayer to
pursue a civil suit for the illegal "collection of Federal tax" against a col-
lector who intentionally misinterprets the Code in collecting a Chapter 68
"penalty." See I.R.C. § 7433(a); cf. Sylvester v. United States, 978 F. Supp.
1186, 1189 (E.D. Wis. 1997); Le Premier Processors, Inc. v. United
States, 775 F. Supp. 897, 902 n.6 (E.D. La. 1990).
34                 LIBERTY UNIVERSITY v. GEITHNER
mandate the conclusion that the AIA bars this suit seeking to
"restrain" an "assessment" of the exaction challenged here,
regardless of the exaction’s label.

   The Secretary’s contrary "label" argument not only fails to
persuade, it also requires a strained interpretation of the Code.
The Secretary urges us to take the view that Congress
intended the individual mandate to constitute the only exac-
tion imposed by the lengthy Internal Revenue Code that does
not qualify as a "tax."11 The consequences of this counterintui-
tive argument extend well beyond the AIA. For example,
accepting the Secretary’s contention that the label "penalty"
exempts the individual mandate from provisions applicable to
"taxes" would inexplicably eliminate a host of procedural
safeguards against abusive tax collection. See, e.g.,
§§ 7217(a) (prohibiting executive branch officials from
requesting IRS officials to "conduct or terminate an audit . . .
with respect to the tax liability" of any particular taxpayer),
7433(a) (providing civil damages for unauthorized "collection
of Federal tax"), 7435 (providing civil damages for unautho-
rized enticement of disclosure concerning the "collection of
any tax"). We will not presume that Congress intended such
an anomalous result, and we certainly cannot infer this intent
on the basis of a mere label.

                                    C.

     The Secretary’s remaining contentions, some of which are
  11
    The Secretary yet again employs faulty reasoning to reach this
remarkable conclusion. He contends that three other exactions labeled as
penalties and codified outside Chapter 68 — I.R.C. §§ 5114(c)(3),
5684(b), 5761(e) — constitute "taxes" for purposes of the AIA because
they shall be "assessed, collected, and paid in the same manner as taxes,
as provided in section 6665(a)." But the only meaningful difference
between these provisions and the individual mandate is the addition of the
phrase, "as provided in section 6665(a)," which refers only to the previous
clause and does not incorporate the separate, unreferenced parts of
§ 6665(a).
                LIBERTY UNIVERSITY v. GEITHNER                35
adopted by the dissent, are brief and unsupported by any stat-
ute or case law. All are policy arguments, relying on the Sec-
retary’s view of what the 2010 Congress, in enacting the
individual mandate, assertedly "would regard" as "mak[ing]
sense," or "would not have wanted," or as the dissent would
have it, what the 2010 Congress "intended." According to the
Secretary and the dissent, these policy concerns demonstrate
that the 2010 Congress could not have wanted the AIA to bar
pre-enforcement challenges to the individual mandate.

   The most fundamental difficulty with this contention is its
focus on the "intent" of the 2010 Congress in enacting the
individual mandate. Our task is not to divine the intent of the
2010 Congress but simply to determine whether the term
"tax" in the AIA encompasses the exaction challenged here.
To resolve this question, we must look to the text of the AIA
and the intent of the Congresses that enacted and re-enacted
that statute, just as the Supreme Court has done in its AIA
cases. See, e.g., South Carolina v. Regan, 465 U.S. 367, 375
(1984); Bob Jones, 416 U.S. at 741-42; Snyder, 109 U.S. at
191.

   Once we conclude that the term "tax" in the AIA does
encompass a challenged exaction, we can go no further. For
the terms of the AIA declare that courts, save for specific stat-
utory exceptions, not applicable here, may entertain "no suit
for the purpose of restraining the assessment or collection of
any tax." 26 U.S.C. § 7421(a) (emphasis added). This expan-
sive language leaves no room for a court to carve out excep-
tions based on the policy ramifications of a particular pre-
enforcement challenge. The Supreme Court said as much in
Bob Jones, repudiating its old cases that had embraced a "de-
parture from the literal reading of the Act" based on "excep-
tional circumstances." 416 U.S. at 743. In doing so, the Court
instructed that courts must give the AIA "literal force, without
regard to the . . . nature of the pre-enforcement challenge." Id.
at 742.
36              LIBERTY UNIVERSITY v. GEITHNER
   Of course, the 2010 Congress could have exempted the
individual mandate from the AIA. But to date it has not pro-
vided for such an exemption, and surely we cannot hold it has
implicitly done so. To infer an intent on the part of the 2010
Congress to exempt this pre-enforcement challenge from the
otherwise-applicable AIA bar would be tantamount to finding
an implicit repeal of that bar; such an approach would violate
the "cardinal rule" that "repeals by implication are not
favored." TVA v. Hill, 437 U.S. 153, 189 (1978) (applying the
implicit "repeal" doctrine to the TVA’s argument that "the
Act cannot reasonably be interpreted as applying to [the chal-
lenged] federal project"); see also United States v. United
Continental Tuna Corp., 425 U.S. 170, 169 (1976) (holding
that courts must be "hesitant to infer that Congress," in enact-
ing a later statute, "intended to authorize evasion of a [prior]
statute"). Given that the terms of the AIA encompass the
exaction imposed by § 5000A(b), the "only permissible justi-
fication" for exempting that exaction is if the individual man-
date is "irreconcilable" with the AIA. Hill, 437 U.S. at 189.
Obviously, it is not.

   Accordingly, it is simply irrelevant what the 2010 Congress
would have thought about the AIA; all that matters is whether
the 2010 Congress imposed a tax. If it did, then the AIA bars
pre-enforcement challenges to that tax. After all, were we to
embrace the argument pressed by the Secretary and the dis-
sent that the AIA applies only when a subsequent Congress
has exhibited an intent for it to apply, we would impermiss-
ibly render the AIA little more than a non-binding suggestion
to future Congresses, devoid of independent legal force. See
Tuna Corp., 425 U.S. at 169 (holding that courts must require
explicit "expression by Congress" that it intends the "compro-
mise or abandonment of previously articulated policies"). The
Supreme Court has rejected this very view, holding that the
AIA establishes a nearly irrebuttable presumption that no tax
may be challenged in any pre-enforcement action. See Bob
Jones, 416 U.S. at 743-46.
                   LIBERTY UNIVERSITY v. GEITHNER                        37
   Even taken on their own terms, however, the proffered pol-
icy arguments fail. Neither the Secretary nor the dissent has
identified any persuasive evidence that the 2010 Congress in
fact intended to permit pre-enforcement challenges to the
individual mandate.12 The best evidence of what Congress
intended, of course, is the legislation it actually enacted. See
Carcieri v. Salazar, 129 S. Ct. 1058, 1066-67 (2009). Con-
gress could have enacted an exemption from the AIA bar; it
did so in other instances. See, e.g., I.R.C. §§ 4961(c)(1)
(second-tier tax exempt from AIA), 6703(c)(1) (penalty
exempt from AIA upon satisfying statutory conditions),
7421(a) (listing several exactions and procedures exempt
  12
     The Secretary offers only congressional floor statements as evidence
of this supposed congressional intent. In those statements, two Senators
contemplated a potential onslaught of challenges to the individual mandate
but, as the Secretary puts it, "never suggested that the only way for an
individual to obtain review would be . . . [through] a refund action." The
Supreme Court has long held that such statements are of little assistance
in ascertaining congressional intent. See, e.g., Grove City College v. Bell,
465 U.S 555, 567 (1984). Moreover, the floor statements relied on here are
irrelevant, because at most they signal an acknowledgment of potential
lawsuits, not an endorsement of challenges seeking pre-enforcement
injunctive relief.
   The dissent goes even a step further than the Secretary, inferring an
AIA exception because drafts of what became the Affordable Care Act
had previously called the challenged exaction a "tax." The Supreme Court
has warned against such an approach, cautioning courts not to read much
into Congress’s unexplained decision to change wording in a final bill. See
Trailmobile Co. v. Whirls, 331 U.S. 40, 61 (1947) (noting that the "inter-
pretation of statutes cannot safely be made to rest upon mute intermediate
legislative maneuvers"). Moreover, the dissent errs in suggesting that our
holding "ignores" this wording change; rather, we simply hold that change
irrelevant to the AIA bar. Congress’s decision to call the challenged exac-
tion a "penalty" may affect its treatment under sections of the Code that
expressly distinguish "taxes" from "penalties," e.g. those pertaining to the
timing of interest accrual. See Latterman v. United States, 872 F.2d 564,
569-70 (3d Cir. 1989). Or Congress’s wording change may have simply
carried political benefits. See Florida v. HHS, 716 F. Supp. 2d 1120, 1142-
43 (N.D. Fla. 2010). No evidence, however, indicates that the change was
intended to exempt the individual mandate from the AIA.
38              LIBERTY UNIVERSITY v. GEITHNER
from AIA). But Congress has provided so such exemption
here. Alternatively, Congress could have crafted a specific
route to pre-enforcement judicial review. See Sigmon Coal
Co. v. Apfel, 226 F.3d 291, 301 (4th Cir. 2000); see also Clin-
ton v. City of New York, 524 U.S. 417, 428-29 (1998). Again,
it did not do so here. Thus, Congress knows how to exempt
a specific exaction from the AIA bar, and that it did not do
so here strongly undermines the contention that Congress
intended such an exemption.

   Nor do the Secretary’s policy arguments, which the dissent
embraces, demonstrate that the AIA should not apply here.
The Secretary contends that "it makes sense that Congress
would regard it as unnecessary to apply the AIA bar" to the
individual mandate because, in the mandate, Congress prohib-
ited the Secretary from using his "principal tools" to "collect
unpaid taxes." Maybe so. But the Secretary’s argument
ignores the fact that the AIA bars challenges seeking to
restrain the "assessment or collection of any tax." I.R.C.
§ 7421(a) (emphasis added). Congress’s intent to waive some
of the Secretary’s collection tools does not in any way evi-
dence that it would want to invite pre-enforcement challenges
to the Secretary’s remaining collection powers or all of his
assessment authority. And the Supreme Court has left no
doubt that restraining even "one method of collection" trig-
gers the AIA’s prohibition on injunctive suits. United States
v. Am. Friends Serv. Comm., 419 U.S. 7, 10 (1974).

   Alternatively, the Secretary argues that because the individ-
ual mandate "is ‘integral’ to the [Affordable Care Act’s]
guaranteed-issue and community-rating provisions" and has a
"delayed . . . effective date," Congress would have "wanted"
early resolution of challenges to it and "did not intend the
AIA to prohibit pre-enforcement challenges." This argument
ignores that any holding that the AIA bar does not apply to
the individual mandate might have serious long-term conse-
quences for the Secretary’s revenue collection. The Congres-
sional Budget Office projects that 34 million people will
                  LIBERTY UNIVERSITY v. GEITHNER                    39
remain uninsured in 2014 and thus potentially subject to the
challenged "penalty." Letter from Douglas W. Elmendorf,
CBO Director, to Hon. Harry Reid, Senate Majority Leader,
at table 4 (Dec. 19, 2009). To exempt the individual mandate
from the AIA would invite millions of taxpayers—each and
every year—to refuse to pay the § 5000A(b) exaction and
instead preemptively challenge the IRS’s assessment.

   Moreover, some of those taxpayers will undoubtedly pos-
sess a host of non-constitutional, individual grounds upon
which to challenge the assessment of the § 5000A(b) exac-
tion. As former IRS Commissioners warned in a recent brief,
allowing these suits would severely hamper IRS collection
efforts. See Brief for Mortimer Caplin & Sheldon Cohen as
Amici Curiae Supporting Appellees at 12-15, Seven-Sky v.
Holder, No. 11-5047 (D.C. Cir. July 1, 2011). This would
threaten to interrupt the IRS’s collection of $4 billion annu-
ally from the challenged exaction. See Letter from Elmendorf
to Reid at table 4. Moreover, those challenges could impede
the collection of other income taxes by preemptively
resolving—in litigation over the exaction imposed by
§ 5000A(b)—issues basic to all tax collection, such as a tax-
payer’s adjusted gross income.13 See I.R.C. § 5000A(c)(2)(B);
C.I.R. v. Sunnen, 333 U.S. 591, 597-98 (1948) (issue preclu-
sion "applicable in the federal income tax field").

   Thus, while the Secretary and the dissent may be correct
that we could resolve this one lawsuit with few adverse reve-
nue consequences, the holding necessary to reach the merits
here could, in the long-run, wreak havoc on the Secretary’s
ability to collect revenue. If Congress is persuaded by the
  13
    Other issues raised by the individual mandate that are common to
many taxes include certain deductions from income taxes
(§ 5000A(c)(4)(C)(i)),      child       dependency      determinations
(§ 5000A(b)(3)(A)), joint liability for spouses (§ 5000A(b)(3)(B)), the
income level triggering a taxpayer’s duty to file a return
(§ 5000A(c)(2)(B)), and family size for deduction purposes
(§ 5000A(c)(4)(A)).
40                 LIBERTY UNIVERSITY v. GEITHNER
Secretary’s present litigation position, it can craft a specific
AIA exception for constitutional challenges to the individual
mandate. See I.R.C. § 7428(a) (inserting, after Bob Jones, an
exemption for the exact sort of pre-enforcement challenge the
Bob Jones Court had held barred by the AIA). Until it does
so, however, we are bound by its directive that we entertain
"no suit" restraining the assessment of "any tax." § 7421(a).

                                   IV.

   Having dispensed with the Secretary’s arguments, we turn
finally to the arguments pressed by plaintiffs.

                                   A.

   Plaintiffs initially contend that the AIA bar does not apply
because this "case does not seek to restrain the assessment or
collection of a tax." The plaintiff university in Bob Jones ten-
dered precisely the same initial argument. Its "first" conten-
tion was that the AIA did not apply because its suit was not
brought "for the purpose of restraining the assessment or col-
lection of any tax." 416 U.S. at 738. The Supreme Court held
that the university’s complaint "belie[d] [this] notion." Id. So
it is here. For, in their complaint, plaintiffs characterize the
individual mandate as a "tax" and ask for a judicial invalida-
tion of this "tax[ ] upon citizens who choose not to purchase
something such as health insurance." They assert that the indi-
vidual mandate provision, although labeled a "penalty," is a
"tax" not apportioned as required by Article I of the Constitu-
tion, and a "tax" beyond the scope of congressional power
under the Sixteenth Amendment of the Constitution. Thus, as
in Bob Jones, plaintiffs’ complaint belies their initial conten-
tion.14
  14
    Moreover, Bob Jones forecloses an argument that the AIA allows a
challenge to the requirement that an individual maintain insurance, i.e.
§ 5000A(a), separate from a challenge to the penalty for noncompliance
with this requirement, i.e. § 5000A(b). Some district courts have accepted
                   LIBERTY UNIVERSITY v. GEITHNER                      41
   Plaintiffs’ remaining contention as to why the AIA does not
bar their challenge to the individual mandate is that it imposes
an unconstitutional regulatory penalty "not designed to raise
revenue," which assertedly violates the Commerce Clause, the
Taxing and Spending Clause, and unspecified "other constitu-
tional rights." The problem with this argument is that a claim
that an exaction is an unconstitutional regulatory penalty does
not insulate a challenge to it from the AIA bar. Again, in Bob
Jones, the Court confronted and rejected precisely this argu-
ment.

   Like plaintiffs here, the university in Bob Jones asserted
that the IRS’s "threatened action" would "violate [its constitu-
tional] rights." Id. at 736 (asserting various First and Four-
teenth Amendment rights). In fact, in its brief to the Supreme
Court, the university made an argument identical to that here.
The university maintained that "what the government would
have the University do . . . involves not revenue but rather
unconstitutional compulsion," Brief for Petitioner at 28, Bob
Jones Univ. v. Simon, 416 U.S. 725 (1973) (No. 72-1470),
1973 WL 172321. This mirrors the plaintiffs’ contention here
that the mandate is "not designed to raise revenue" but instead
to unconstitutionally "compel[ ]" specific behavior. Just as the
Bob Jones Court held the university’s argument foreclosed by
the twin Bailey cases, see 416 U.S. at 740-41, we must hold
plaintiffs’ identical argument foreclosed by those cases.

this argument. See, e.g., Goudy-Bachman v. U.S. Dep’t of Health &
Human Servs., 764 F. Supp. 2d 684, 695 (M.D. Pa. 2011); Thomas More
Law Center v. Obama, 720 F. Supp. 2d 882, 891 (E.D. Mich. 2010). But
invalidation of the individual mandate would necessarily preclude the Sec-
retary from exercising his statutory authority to assess the accompanying
penalty. Moreover, in Bob Jones, the Court held that the AIA barred a
challenge to the IRS’s interpretation of I.R.C. § 501(c)(3), even though
that provision itself did not impose any tax; only when coupled with
§ 501(a) (making a 501(c)(3) organization exempt from income taxes) did
tax consequences result. 416 U.S. at 738.
42                 LIBERTY UNIVERSITY v. GEITHNER
   For in Bob Jones, the Supreme Court not only reaffirmed
the twin Bailey cases as setting forth the proper course by
which a taxpayer could challenge an exaction but also
explained that it had "abandoned . . . distinctions" between
"regulatory and revenue-raising taxes." Id. at 741 n.12. The
Court held that the AIA bar applied even to an exaction
implementing a social policy unless a plaintiff could demon-
strate that the IRS "has no legal basis" in the Code for assess-
ing the exaction or seeks an objective "unrelated to the
protection of the revenues." Id. at 740. Plaintiffs cannot and
do not make any contention that the IRS has "no legal basis"
in the Code for assessing the penalty in § 5000A or that this
exaction is "unrelated to the protection of the revenues."

  In sum, we find plaintiffs’ argument that the AIA does not
apply here wholly unpersuasive.

                                    B.

   Perhaps recognizing the weakness of their argument as to
the inapplicability of the AIA, plaintiffs principally contend
that a narrow judicially-created exception to the AIA permits
pursuit of their action seeking a pre-enforcement injunction
against enforcement of the individual mandate.

   That exception allows a plaintiff to escape the AIA bar if
he demonstrates that (1) equity jurisdiction otherwise exists,
i.e. irreparable injury results if no injunction issues, and that
(2) "it is clear that under no circumstances could the [Secre-
tary] ultimately prevail." Williams Packing, 370 U.S. at 7.15
When making the latter determination, a court must take "the
most liberal view of the law and the facts" in favor of the Sec-
  15
     The Court has carved out one other exception to the AIA for "ag-
grieved parties for whom [Congress] has not provided an alternative rem-
edy." See Regan, 465 U.S. at 378. That exception clearly does not assist
plaintiffs because, as the Secretary concedes, they may challenge the indi-
vidual mandate in a refund action. See Bob Jones, 416 U.S. at 746.
                 LIBERTY UNIVERSITY v. GEITHNER                  43
retary. Id. It is difficult to see how any irreparable injury justi-
fies the injunctive relief requested here. But even assuming
equity jurisdiction does exist here, plaintiffs cannot meet the
stringent standard of proving with certainty that the Secretary
has "no chance of success on the merits." Bob Jones, 416 U.S.
at 745.

   In rejecting the university’s contention that it would prevail
on the merits, the Bob Jones Court explained that the sole
case in which a plaintiff had met this exacting standard was
Miller v. Standard Nut Margarine Co., 284 U.S. 498 (1932).
That case is a far cry from the case at hand. In Standard Nut,
a tax collector attempted to assess a tax that federal courts had
already held in a proper post-enforcement action did not apply
to the plaintiff’s product. Id. at 510. By contrast, to date, no
court has even considered the validity of the individual man-
date in a post-enforcement action, let alone held it invalid in
such a proceeding. Moreover, in pre-enforcement actions, the
courts of appeals have divided as to the constitutionality of
the individual mandate. Compare Florida v. HHS, ___ F.3d
___ (11th Cir. 2011) (invalidating mandate) with Thomas
More, ___ F.3d ___ (upholding mandate). Given this history
and the presumption of constitutionality a federal court must
afford every congressional enactment, see United States v.
Morrison, 529 U.S. 598, 607 (2000), we can hardly hold that
the Secretary has "no chance of success on the merits." Bob
Jones, 416 U.S. at 745.

                                V.

   In closing, we recognize "that Congress has imposed" a
potentially "harsh regime" on some taxpayers. Id. at 749.
However, as in Bob Jones, the question of whether these con-
cerns "merit consideration" is a matter for Congress to weigh.
Id. at 750. Unless and until Congress tells us otherwise, we
must respect the AIA’s bar to the "intrusion of the injunctive
power of the courts into the administration of the revenue."
Regan, 465 U.S. at 388 (O’Connor, J., concurring).
44                 LIBERTY UNIVERSITY v. GEITHNER
  For all these reasons, we vacate the judgment of the district
court and remand the case to that court to dismiss for lack of
subject-matter jurisdiction.

                                     VACATED AND REMANDED

WYNN, Circuit Judge, concurring:

                                    I.

   I concur in Judge Motz’s fine opinion holding that the Anti-
Injunction Act applies to this case. I therefore agree that it
should be remanded to the district court for dismissal.

   I note that my distinguished colleague, after vigorously dis-
senting from the majority’s holding that the AIA applies,
chose to exercise his prerogative to address the merits.1 While
I think that his position on the Commerce Clause is persua-
sive, were I to reach the merits, I would uphold the constitu-
tionality of the Affordable Care Act on the basis that
Congress had the authority to enact the individual and
employer mandates under its plenary taxing power.2 However,
  1
     The majority opinion vacates the district court’s decision and remands
plaintiffs’ lawsuit for dismissal. Judge Davis dissents from the majority’s
dismissal of plaintiffs’ suit on AIA grounds; nonetheless, on the merits,
he, too, would dismiss plaintiffs’ lawsuit.
   2
     Justices and judges have previously spoken on the merits after stating
that the court lacked jurisdiction; my approach today is therefore nothing
new. See Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 130 S. Ct. 1758,
1777 (2010) (Ginsburg, J., dissenting) ("The Court errs in addressing an
issue not ripe for judicial review . . . . I would dismiss the petition as
improvidently granted. Were I to reach the merits, I would adhere to the
strict limitations the Federal Arbitration Act (FAA), 9 U.S.C. § 1 et seq.,
places on judicial review of arbitral awards. § 10. Accordingly, I would
affirm the judgment of the Second Circuit, which rejected petitioners’ plea
for vacation of the arbitrators’ decision."); Pennzoil Co. v. Texaco, Inc.,
481 U.S. 1, 23 (1987) (Marshall, J., concurring in the judgment) ("Were
I to reach the merits I would reverse for the reasons stated in the concur-
                   LIBERTY UNIVERSITY v. GEITHNER                       45
my conclusion that the mandates are (constitutional) taxes
inevitably leads back to the AIA’s bar to this case.

                                    II.

                                    A.

   Plaintiffs contend that "[t]he Taxing and Spending or Gen-
eral Welfare Clause does not vest Congress with the authority
to enact the mandates." Opening Brief of Appellants Liberty
University, Michele G. Waddell and Joanne J. Merrill at 40,
Liberty Univ. v. Geithner, No. 10-2347. I disagree. The indi-
vidual and employer mandate provisions are independently
authorized by Congress’s constitutional power to "lay and
collect Taxes, Duties, Imposts and Excises, to pay the Debts
and provide for the common Defence and general Welfare of
the United States . . . ." U.S. Const. art. I, § 8, cl. 1.

  "A tax, in the general understanding of the term, and as
used in the Constitution, signifies an exaction for the support
of the government." United States v. Butler, 297 U.S. 1, 61
(1936). Stated differently, a tax is a "pecuniary burden laid
upon individuals or property for the purpose of supporting the
government." United States v. New York, 315 U.S. 510, 515-
16 (1942) (quoting New Jersey v. Anderson, 203 U.S. 483,
492 (1906)).

ring opinions of Justices Brennan and Stevens, in which I join. But I can
find no basis for the District Court’s unwarranted assumption of jurisdic-
tion over the subject matter of this lawsuit, and upon that ground alone I
would reverse the decision below."); Veterans for Common Sense v. Shin-
seki, 644 F.3d 845, 900 (9th Cir. 2011) (Kozinski, J., dissenting) (deter-
mining that court lacked jurisdiction but also analyzing claims on their
merits); Patel v. Holder, 563 F.3d 565, 569 (7th Cir. 2009) (majority opin-
ion doing same); cf. Helvering v. Davis, 301 U.S. 619, 639-40 (1937) (not-
ing the belief of Justices Cardozo, Brandeis, Stone, and Roberts that the
case should be dismissed but nevertheless reaching the merits in an opin-
ion authored by Justice Cardozo).
46                 LIBERTY UNIVERSITY v. GEITHNER
   Before analyzing whether the exactions in question were
authorized under Congress’s taxing power, it is useful first to
clarify that neither an exaction’s label nor its regulatory intent
or effect is germane to the constitutional inquiry. To deter-
mine whether an exaction constitutes a tax, the Supreme
Court has instructed us to look not at what an exaction is cal-
led but instead at what it does. Nelson v. Sears, Roebuck &
Co., 312 U.S. 359, 363 (1941) (stating that when "passing on
the constitutionality of a tax law," a court is "‘concerned only
with its practical operation, not its definition or the precise
form of descriptive words which may be applied to it’")
(quoting Lawrence v. State Tax Comm’n, 286 U.S. 276, 280
(1932)); see also United States v. New York, 315 U.S. at 515-
16 (stating that an exaction meeting the definition of a tax will
be construed as such regardless of "whatever name it may be
called"). This makes sense, given that the Constitution itself
uses four different terms to refer to the concept of taxation:
taxes, imposts, duties, and excises. U.S. Const. art. I, § 8, cl.
1.3

   Accordingly, the Supreme Court has characterized legisla-
tive acts as "taxes" without regard to the labels used by Con-
gress. See, e.g., United States v. Sotelo, 436 U.S. 268, 275
(1978) (deeming an exaction labeled a "penalty" in the Inter-
nal Revenue Code a tax for bankruptcy purposes); License
Tax Cases, 72 U.S. (5 Wall.) 462, 470-71 (1866) (sustaining
under the taxing power a federal statute requiring the pur-
chase of a license before engaging in certain businesses and
stating that "the granting of a license . . . must be regarded as
nothing more than a mere form of imposing a tax"); see also
In re Leckie Smokeless Coal Co., 99 F.3d 573, 583 (4th Cir.
1996) (holding that, for purposes of the AIA, "premiums"
constituted taxes).
  3
    Congress also does not have to invoke the source of authority for its
enactments. "The question of the constitutionality of action taken by Con-
gress does not depend on recitals of the power which it undertakes to exer-
cise." Woods v. Cloyd W. Miller Co., 333 U.S. 138, 144 (1948).
                 LIBERTY UNIVERSITY v. GEITHNER                 47
   Further, a tax—regardless of its label—"does not cease to
be valid merely because it regulates, discourages, or even def-
initely deters the activities taxed." United States v. Sanchez,
340 U.S. 42, 44 (1950). As long as a statute is "productive of
some revenue," Congress may exercise its taxing power with-
out "collateral inquiry as to the measure of the regulatory
effect [of the statute in question]." Sonzinsky v. United States,
300 U.S. 506, 514 (1937). And if "the legislation enacted has
some reasonable relation to the exercise of the taxing author-
ity conferred by the Constitution, it cannot be invalidated
because of the supposed motives which induced it." United
States v. Doremus, 249 U.S. 86, 93 (1919).

   I recognize that some cases from the 1920s and 1930s sug-
gest that taxes are either regulatory or revenue-raising and
that the former are unconstitutional. See, e.g., Bailey v. Drexel
Furniture Co., 259 U.S. 20, 37-44 (1922) (holding that a tax
on goods made by child labor was an unconstitutional pen-
alty). However, both older and newer opinions indicate that
the revenue-versus-regulatory distinction was short-lived and
is now defunct. See, e.g., United States v. Kahriger, 345 U.S.
22, 28 (1953) (upholding tax on bookmakers and stating, "It
is conceded that a federal excise tax does not cease to be valid
merely because it discourages or deters the activities taxed."),
overruled in part on other grounds, Marchetti v. United
States, 390 U.S. 39 (1968); Sonzinsky, 300 U.S. at 514 (1937
case upholding a tax on firearm dealers despite registration
provision and alleged regulatory effects); Doremus, 249 U.S.
at 95 (1919 case upholding the Narcotic Drugs Act, which
taxed and regulated sales of narcotics); McCray v. United
States, 195 U.S. 27, 59 (1904) (upholding tax on colored mar-
garine and stating, "Since . . . the taxing power conferred by
the Constitution knows no limits except those expressly stated
in that instrument, it must follow, if a tax be within the lawful
power, the exertion of that power may not be judicially
restrained because of the results to arise from its exercise.").

   It is not surprising that this distinction did not endure, given
that taxes can, and do, both regulate and generate revenue at
48               LIBERTY UNIVERSITY v. GEITHNER
the same time. Indeed, as the Supreme Court recognized in
Sonzinsky, "[e]very tax is in some measure regulatory. To
some extent it interposes an economic impediment to the
activity taxed as compared with others not taxed. But a tax is
not any the less a tax because it has a regulatory effect . . . ."
300 U.S. at 513. And "[i]n like manner every rebate from a
tax when conditioned upon conduct is in some measure a
temptation. But to hold that motive or temptation is equiva-
lent to coercion is to plunge the law in endless difficulties."
Chas. C. Steward Mach. Co. v. Davis, 301 U.S. 548, 589-90
(1937). Accordingly, in Bob Jones University v. Simon, 416
U.S. 725 (1974), the Supreme Court recognized that, while in
some early cases it "drew what it saw at the time as distinc-
tions between regulatory and revenue-raising taxes," the
Court "subsequently abandoned such distinctions." Id. at 741
n.12, overruled in part on other grounds by South Carolina
v. Ragan, 465 U.S. 367, 379 (1984).

   Courts, therefore, do not look to labels, regulatory intent, or
regulatory effect. Instead, we must consider whether some-
thing that operates as a tax is authorized under Congress’s
taxing power, which has been described as "very extensive,"
License Tax Cases, 72 U.S. at 471, and indeed "virtually with-
out limitation." United States v. Ptasynski, 462 U.S. 74, 79
(1983). As Justice Cardozo recognized in Helvering,

     The discretion [to tax and spend for the general wel-
     fare] belongs to Congress, unless the choice is
     clearly wrong, a display of arbitrary power, [or] not
     an exercise of judgment. This is now familiar law.

       "When such a contention comes here we naturally
     require a showing that by no reasonable possibility
     can the challenged legislation fall within the wide
     range of discretion permitted to the Congress."
301 U.S. at 640-41 (quoting Butler, 297 U.S. at 67).
                 LIBERTY UNIVERSITY v. GEITHNER                49
   There are essentially three features that a tax must exhibit
to be constitutional. First, to pass constitutional muster, a tax
must bear "some reasonable relation" to raising revenue.
Doremus, 249 U.S. at 93. The amount of revenue raised is
irrelevant: A tax does not cease to be one "even though the
revenue obtained is obviously negligible, or the revenue pur-
pose of the tax may be secondary." Sanchez, 340 U.S. at 44
(citations omitted). Instead, the measure must simply be "pro-
ductive of some revenue." Sonzinsky, 300 U.S. at 514
(upholding tax that raised $5,400 in revenue in 1934).

   Second, to be constitutional, a tax must be imposed for the
general welfare. Congress enjoys wide discretion regarding
what is in the general welfare. "The discretion . . . is not con-
fided to the courts. The discretion belongs to Congress, unless
the choice is clearly wrong, a display of arbitrary power, not
an exercise of judgment." Helvering, 301 U.S. at 640. There-
fore, in determining whether a congressional enactment fur-
thers the general welfare, "courts should defer substantially to
the judgment of Congress." South Dakota v. Dole, 483 U.S.
203, 207 (1987).

   Finally, even if an exaction is rationally related to raising
revenue and furthers the general welfare, to be constitutional,
it must not infringe upon another constitutional right. For
example, a tax may not infringe on an individual’s right to be
free from double jeopardy by further punishing criminal con-
duct. See Dep’t of Revenue of Montana v. Kurth Ranch, 511
U.S. 767, 780-83 (1994) (concluding that a drug tax was actu-
ally a criminal penalty based on its high rate, its deterrent pur-
pose, and a criminal prohibition on the taxed activity and
holding that the tax consequently violated the Double Jeop-
ardy Clause of the Fifth Amendment).

                               B.

   Turning now to the case at hand, the provisions at issue are
the exaction provisions in the individual and employer man-
50                 LIBERTY UNIVERSITY v. GEITHNER
dates. I would conclude, after examining their practical opera-
tion, that these provisions impose taxes.

   The individual mandate exaction in 26 U.S.C. § 5000A(b)
amends the Internal Revenue Code to provide that a non-
exempted individual who fails to maintain a minimum level
of insurance must pay a "penalty." Notably, while the individ-
ual mandate in some places uses the term "penalty," some
form of the word "tax" appears in the statute over forty times.
26 U.S.C. § 5000A. For example, it references taxpayers and
their returns, includes amounts due under the provision in the
taxpayer’s tax return liability, calculates the penalty by refer-
ence to household income for tax purposes, and allows the
Secretary of the Treasury to enforce the provision like other
taxes (with several procedural exceptions). Id. Yet, as
explained above, the label applied to an exaction is irrelevant;
instead, in assessing an exaction’s constitutionality, we look
to its practical operation.

   The practical operation of the individual mandate provision
is as a tax. Individuals who are not required to file income tax
returns are not required to pay the penalty. Id. § 5000A(e)(2).
The amount of any penalty owed is generally calculated by
reference to household income and reported on an individu-
al’s federal income tax return. Id. § 5000A(b)-(c).4 Taxpayers
filing jointly are jointly liable for the penalty. Id.
   4
     The statute prescribes monthly penalties in an amount calculated by
identifying a specified "percentage of the excess of the taxpayer’s house-
hold income for the taxable year over the amount of gross income speci-
fied in section 6012(a)(1)" unless that calculation produces an amount that
is less than certain statutorily defined thresholds. 26 U.S.C. § 5000A(c)(2).
Ultimately, the penalty owed by a taxpayer is equal to the lesser of either
the sum of the monthly penalties owed by the taxpayer or the cost of the
"national average premium for qualified health plans which have a bronze
level of coverage, provide coverage for the applicable family size
involved, and are offered through Exchanges for plan years beginning in
the calendar year with or within which the taxable year ends." Id.
§ 5000A(c)(1).
                   LIBERTY UNIVERSITY v. GEITHNER                        51
§ 5000A(b)(3)(B). And the Secretary of the Treasury is
empowered to enforce the provision like a tax, albeit with
several procedural exceptions.5 Id. § 5000A(g). The individual
mandate exaction, codified in the Internal Revenue Code,
therefore functions as a tax.

   Looking next at the employer mandate exaction in 26
U.S.C. § 4980H, it amends the Internal Revenue Code to
impose an "assessable payment" on large employers if a
health exchange notifies the employer that at least one full-
time employee obtains a premium tax credit or cost-sharing
reduction. Id. § 4980H(a)-(b). The amount of the assessable
payment is calculated differently based on whether the
employer offers adequate health insurance coverage to its
employees. Id. § 4980H(a)-(c). And instead of the term "pen-
alty," the employer mandate uses the terms "assessable pay-
ment" and "tax." Id. § 4980H(b). Like the individual mandate
exaction, the practical operation of this provision is as a tax
that is assessed and collected in the same manner as other
Internal Revenue Code penalties treated as taxes.6 Id.
§ 4980H(d).

   Having concluded that the individual and employer man-
dates operate as taxes,7 to determine whether they are consti-
tutional, I must consider whether they: 1) are reasonably
   5
     The fact that Congress considered it necessary to exempt the individual
mandate exaction from some traditional tax collection procedures like
criminal liability and liens evidences that the exaction is a tax. 26 U.S.C.
§ 5000A(g)(2). Otherwise, there would be no need to except the exaction
from some of the standard tax collection procedures, which otherwise
apply.
   6
     No exceptions to the standard collection procedures exist in the case
of the employer mandate. 26 U.S.C. § 4980H(d).
   7
     Since the Supreme Court long ago established that Congress did not
have to invoke the word "tax" to act within its taxing power, Congress’s
use of other verbiage in portions of the individual and employer mandates,
and most notably in the "penalty" provision of the individual mandate,
sheds little light on Congressional intent. See Nelson, 312 U.S. at 363.
52               LIBERTY UNIVERSITY v. GEITHNER
related to raising revenue; 2) serve the general welfare; and 3)
do not infringe upon any other right.

   The individual and employer exactions are surely related to
raising revenue. The Congressional Budget Office estimated
that the individual mandate exaction will generate approxi-
mately $4 billion annually, and the employer mandate exac-
tion, $11 billion annually, by 2019. Letter from Douglas W.
Elmendorf, Dir., Cong. Budget Office, to Hon. Nancy Pelosi,
Speaker, U.S. House of Representatives, tbl. 4 (Mar. 20,
2010), available at http://www.cbo.gov/ftpdocs/113xx/
doc11379/AmendReconProp.pdf; see also Patient Protection
and Affordable Care Act, Pub. L. No. 111-148, § 1563(a), 124
Stat. 119, 270 (stating that the Affordable Care Act "will
reduce the Federal deficit"). Not only will the exactions raise
significant amounts of revenue, but the revenue raised can
cover the "[h]igher government costs attributable to the unin-
sured . . . implicitly paid for by the insured . . . through
increased taxes or reductions in other government services as
money is spent on the uninsured." Brief Amici Curiae of Eco-
nomic Scholars in Support of Defendants-Appellees at 13,
Liberty Univ. v. Geithner, No. 10-2347. In other words, as
Judge Davis notes in his opinion, "[b]ecause the uninsured
effectively force the rest of the nation to insure them with
respect to basic, stabilizing care, this penalty is something like
a premium paid into the federal government, which bears a
large share of the shifted costs as the largest insurer in the
nation." Post at 98. Clearly, then, the exactions bear "some
reasonable relation" to raising revenue. Doremus, 249 U.S. at
93. See also Sonzinsky, 300 U.S. at 514 (upholding tax that
raised $5,400 in revenue).

   Further, the individual and employer mandate exactions
serve the general welfare. The Affordable Care Act is aimed
at, among other things, reducing the number of the uninsured
as well as the cost of those who remain uninsured imposed on
those who are insured. Congress found that, nationwide, hos-
pitals provided $43 billion in uncompensated care to the unin-
                   LIBERTY UNIVERSITY v. GEITHNER                        53
sured in 2009 and that these costs were shifted onto insured
individuals, "increas[ing] family premiums by on average
over $1,000 a year." 42 U.S.C. § 18091(a)(2)(F). It also found
that "[b]y significantly reducing the number of the uninsured,
the [individual mandate], together with the other provisions of
th[e] Act, will lower health insurance premiums." Id. By
encouraging individuals to purchase health insurance and
employers to provide it, the individual and employer man-
dates alleviate the costs associated with providing uncompen-
sated care to the uninsured and lower health insurance
premiums. Such cost reductions and expansions in access to
health insurance surely constitute contributions to the general
welfare.

   Finally, neither the exaction in the individual mandate nor
that in the employer mandate infringes on other rights. The
exactions do not, for example, operate to impose duplicative
criminal penalties in violation of the prohibition against dou-
ble jeopardy. See Kurth Ranch, 511 U.S. at 780-83 ("Taxes
imposed upon illegal activities are fundamentally different
from taxes with a pure revenue-raising purpose that are
imposed despite their adverse effect on the taxed activity.").
The provisions lack the punitive character of other measures
the Supreme Court has held to be penalties. Id.; see also, e.g.,
Bailey, 259 U.S. at 36. And the provisions do not appear to
violate any other rights: No one has a right to be free from taxa-
tion.8

                                    C.

  It bears mention that the individual and employer mandate
exactions do not run afoul of the constitutional requirement
  8
    Additionally, any contention that the individual mandate violates either
the First, Fifth, or Tenth Amendment is, in my opinion, meritless. See post
at 105-109; Florida ex rel. Atty. Gen. v. U.S. Dep’t of Health & Human
Servs., ___ F.3d ___, 2011 WL 3519178, at *113-17 (11th Cir. Aug. 12,
2011) (Marcus, J., dissenting).
54               LIBERTY UNIVERSITY v. GEITHNER
that "[n]o Capitation, or other direct, Tax shall be laid, unless
in Proportion to the Census or Enumeration herein before
directed to be taken." U.S. Const. art. I, § 9, cl. 4. This clause
has its origins in the Constitutional Convention’s slavery
debates. The Northern states consented to count a slave as
three-fifths of a person for allocating representatives in Con-
gress in exchange for a corresponding increase in the tax lia-
bility of Southern states. Brian Galle, The Taxing Power, the
Affordable Care Act, and the Limits of Constitutional Com-
promise, 120 Yale L.J. Online 407, 414 (Apr. 5, 2011),
http://yalelawjournal.org/2011/4/5/galle.html. Even at that
time, the definition of "direct" tax was unclear. Id.; Springer
v. United States, 102 U.S. 586, 596 (1880) ("It does not
appear that an attempt was made by any one to define the
exact meaning of the language employed.").

   It is therefore understandable that the Supreme Court has
demonstrated reluctance to strike a tax based solely on the
direct/indirect distinction. See Knowlton v. Moore, 178 U.S.
41, 83 (1900) ("[I]t is no part of the duty of this court to
lessen, impede, or obstruct the exercise of the taxing power by
merely abstruse and subtle distinctions as to the particular
nature of a specified tax, where such distinction rests more
upon the differing theories of political economists than upon
the practical nature of the tax itself." (quoting Nicol v. Ames,
173 U.S. 509, 515 (1899)). Indeed, the Supreme Court
restricted the meaning of "direct" taxes to capitation, or head
taxes, and taxes on the ownership of real property. Springer,
102 U.S. at 602; Veazie Bank v. Fenno, 75 U.S. (8 Wall.) 533,
544 (1869). Taxes on personal property have also been held
to be direct. Pollock v. Farmers’ Loan & Trust Co., 158 U.S.
601, 637 (1895), superseded on other grounds by constitu-
tional amendment, U.S. Const. amend. XVI, as recognized in
Brushaber, 240 U.S. 1.

  The Supreme Court has never struck down a federal tax as
an unapportioned capitation tax. And the Supreme Court has
repeatedly upheld a variety of federal taxes as indirect and
                LIBERTY UNIVERSITY v. GEITHNER                55
therefore outside the apportionment requirement. See Knowl-
ton, 178 U.S. at 83 (upholding a federal estate tax); Bromley
v. McCaughn, 280 U.S. 124, 138 (1929) (upholding a federal
gift tax); United States v. Mfrs. Nat’l Bank of Detroit, 363
U.S. 194, 199 (1960) (upholding a federal estate tax collected
on an insurance policy). As the Supreme Court has explained,
"[a] tax laid upon the happening of an event, as distinguished
from its tangible fruits, is an indirect tax which Congress . . .
undoubtedly may impose." Tyler v. United States, 281 U.S.
497, 502 (1930).

   The individual and employer mandate exactions are not
capitation taxes; nor are they direct taxes that must be appor-
tioned. Far from being imposed without regard to circum-
stance, they will be imposed only upon taxpayers who can
afford, but fail to maintain, health insurance, or upon employ-
ers who fail to provide adequate and affordable insurance. See
26 U.S.C. §§ 4980H, 5000A. As taxes "laid upon the happen-
ing of an event," the individual and employer mandate exac-
tions are clearly indirect. See Tyler, 281 U.S. at 502. Nor are
they property taxes, since they will not be assessed based on
the ownership of property.

   Indeed, the Supreme Court has so limited the application of
the Direct Tax Clause that the Sixth Circuit concluded that it
"relates solely to taxation generally for the purpose of revenue
only, and not impositions made incidentally under the com-
merce clause exerted either directly or by delegation, as a
means of constraining and regulating what may be considered
by the Congress as pernicious or harmful to commerce." Rod-
gers v. United States, 138 F.2d 992, 995 (6th Cir. 1943).
Since the individual and employer mandate exactions are nei-
ther capitation nor property taxes, the Direct Tax Clause is
inapplicable, and the individual and employer mandate taxes
stand.

                              III.

   In sum, I concur in Judge Motz’s fine opinion holding that
the AIA applies here. Our distinguished colleague vigorously
56               LIBERTY UNIVERSITY v. GEITHNER
dissents from our holding and presents a credible basis for
upholding the constitutionality of the Affordable Care Act
under the Commerce Clause. However, were I to rule on the
merits, for the reasons given in this opinion, I would uphold
the constitutionality of the Affordable Care Act on the basis
that Congress had the authority to enact the individual and
employer mandates, which operate as taxes, under its taxing
power. Accordingly, I must agree with Judge Motz that the
AIA bars this suit.

DAVIS, Circuit Judge, dissenting:

   Today we are asked to rule on the constitutionality of core
provisions of the Patient Protection and Affordable Care Act.
Appellants advance several arguments against the Act, chief
among them their claim that Congress exceeded its power
when it sought to require all individuals (with narrow excep-
tions) to obtain a certain minimum of health insurance cover-
age starting in 2014. 26 U.S.C. § 5000A. In particular,
appellants urge that the Commerce Clause, which authorizes
Congress "To regulate Commerce . . . among the several
States," U.S. Const. art. I, § 8, cl. 3, allows only regulation of
economic activity. Thus, they contend, Congress cannot regu-
late appellants’ "decision not to purchase health insurance and
to otherwise privately manage [their] own healthcare," which
they characterize as "inactivity in commerce," Appellants’ Br.
1. They also contend that upholding the Act under the Com-
merce Clause would "create an unconstitutional national
police power that would threaten all aspects of American
life," id. at 11, suggesting in particular that "Congress could
require that people buy and consume broccoli at regular inter-
vals" or that "everyone above a certain income threshold buy
a General Motors automobile," Appellants’ Reply Br. 9 (quot-
ing Florida ex rel. Bondi v. Dep’t of Health and Human
Servs., ___ F. Supp. 2d ___, ___, 2011 WL 285683, at *24
(N.D. Fla. Jan. 31, 2011), aff’d in part and rev’d in part sub
nom. Florida v. U.S. Dept. of Health & Human Servs., ___
F.3d ___, 2011 WL 3519178 (11th Cir. Aug. 12, 2011)).
                LIBERTY UNIVERSITY v. GEITHNER                57
Appellants bring a similar facial challenge to the Act’s
employer mandate, and they also assert Free Exercise, Estab-
lishment Clause, and Equal Protection claims against the Act.

   My good colleagues in the majority hold that the Anti-
Injunction Act strips us of jurisdiction in this case. For rea-
sons I explain at length below, I disagree. As I reject the rea-
soning and the result of the majority’s jurisdictional analysis,
I am entitled to reach the merits of appellants’ claims. Reach-
ing the merits, I would hold that the challenged provisions of
the Act are a proper exercise of Congress’s authority under
the Commerce Clause to regulate the interstate markets for
health services and health insurance. I do not believe that con-
stitutional review of the Act requires courts to decide whether
the Commerce Clause discriminates between activity and
inactivity. But even if I were to assume appellants were "inac-
tive," I could not accept appellants’ contention that a distinc-
tion between "activity" and "inactivity" is vital to Commerce
Clause analysis. I would therefore affirm the district court’s
dismissal of appellants’ suit.

   Appellants raise two major concerns about upholding the
Act: first, they believe that individual liberty is infringed
when the federal government is permitted to regulate involun-
tary market participants; second, they fear that our liberty will
be further eroded in the future, as a ruling sustaining the Act
would permit Congress to establish arbitrary purchase man-
dates. Because I take these concerns very seriously, I explain
at some length why the Act is a far more limited exercise of
federal power than appellants fear.

                    I.   Anti-Injunction Act

                         A.   My View

  The majority concludes that the Anti-Injunction Act (AIA)
applies to the challenged provisions of the Affordable Care
Act, depriving us of subject-matter jurisdiction. Although the
58               LIBERTY UNIVERSITY v. GEITHNER
parties argue that we have jurisdiction, "federal courts have an
independent obligation to . . . raise and decide jurisdictional
questions that the parties either overlook or elect not to press."
Henderson ex rel. Henderson v. Shinseki, ___ U.S. ___, ___,
131 S. Ct. 1197, 1202 (2011).

   Before today, nine federal judges had expressly considered
the application of the Anti-Injunction Act, and all nine held
it inapplicable to the Affordable Care Act’s mandates. See
Thomas More Law Center v. Obama, ___ F.3d ___, ___, 2011
WL 2556039, at *6-*8 (6th Cir. June 29, 2011); Goudy-
Bachman v. United States Dept. of Health & Human Servs.,
764 F. Supp. 2d 684, 695-97 (M.D. Pa. 2011); Liberty Univer-
sity, Inc. v. Geithner, 753 F. Supp. 2d 611, 627-29 (W.D. Va.
2010); United States Citizens Ass’n v. Sebelius, 754 F. Supp.
2d 903, 909 (N.D. Ohio 2010); Florida ex rel. McCollum v.
United States Dept. of Health & Human Servs., 716 F. Supp.
2d 1120, 1130-44 (N.D. Fla. 2010); Thomas More Law Cen-
ter v. Obama, 720 F. Supp. 2d 882, 890-91 (E.D. Mich.
2010); Virginia ex rel. Cuccinelli v. Sebellius, 702 F. Supp. 2d
598, 603-605 (E.D. Va. 2010). Although the two circuit courts
that have considered challenges to the mandates have split, all
six members of those panels agreed that the courts should
reach the merits; only the Sixth Circuit panel thought it neces-
sary to discuss the AIA. Florida v. U.S. Dept. of Health &
Human Servs., ___ F.3d ___, 2011 WL 3519178 (11th Cir.
Aug. 12, 2011) (reaching the merits without raising the appli-
cability of the AIA); Thomas More Law Center, ___ F.3d at
___, 2011 WL at *6-*8 (expressly holding the AIA does not
apply). For the following reasons, I agree with these judges
and would hold that the AIA does not strip us of jurisdiction
in this case.

   The Anti-Injunction Act, originally enacted in 1867, directs
that "no suit for the purpose of restraining the assessment or
collection of any tax shall be maintained in any court by any
person," certain enumerated exceptions aside. 26 U.S.C.
                   LIBERTY UNIVERSITY v. GEITHNER                         59
§ 7421(a).1 Thus, we have jurisdiction only if the penalty pro-
visions attached to the challenged mandates do not constitute
"tax[es]" for purposes of the AIA.2

   The Sixth Circuit recently held that the individual man-
date’s penalty provision was not a "tax" within the meaning
of the AIA. Thomas More Law Center, ___ F.3d at ___, 2011
WL at *6-*8. Its reasoning is straightforward: Congress spoke
only of "tax[es]" in the Anti-Injunction Act, while it deemed
the amount owed by those in violation of the individual man-
date a "penalty." See id. at *7; compare 26 U.S.C. § 7421(a)
with id. § 5000A(b), (c), (e), (g). And Congress did not simply
use the term "penalty" in passing: Congress refers to the exac-
tion no fewer than seventeen times in the relevant provision,
and each time Congress calls it a "penalty."

   In fact, Congress considered earlier versions of the individ-
ual mandate that clearly characterized the exaction as a "tax"
and referred to it as such more than a dozen times. See H.R.
3962, § 501, 111th Cong. (2009) ("impos[ing] a tax" in sec-
tion entitled "Tax on individuals without acceptable health
care coverage," and repeatedly referring to this exaction as a
"tax"); H.R. 3200, § 401, 111th Cong. (2009) (same); S. 1796,
§ 1301, 111th Cong. (2009) ("impos[ing] a tax" in section
  1
     Although appellants also requested declaratory relief, the Declaratory
Judgment Act "enlarged the range of remedies available in the federal
courts but did not extend their jurisdiction." Skelly Oil Co. v. Phillips
Petroleum Co., 339 U.S. 667, 671 (1950); In re Leckie Smokeless Coal
Co., 99 F.3d 573, 582 (4th Cir. 1996). In any case, the Declaratory Judg-
ment Act expressly excludes claims "with respect to Federal taxes." 28
U.S.C. § 2201(a). The Supreme Court has held this exclusion to be "at
least as broad as the Anti-Injunction Act." Bob Jones Univ. v. Simon, 416
U.S. 725, 732 n.7 (1974).
   2
     This question of statutory interpretation is wholly distinct from the
constitutional question concerning Congress’s power under the Taxing
and Spending Clause, U.S. Const. art. I, § 8, cl. 1, to enact these mandates.
Because I would hold the Act constitutional under the Commerce Clause,
I need not and do not reach the latter issue.
60              LIBERTY UNIVERSITY v. GEITHNER
entitled "Excise tax on individuals without essential health
benefits coverage," and repeatedly referring to exaction as a
"tax"). Congress deliberately deleted all of these references to
a "tax" in the final version of the Act and instead designated
the exaction a "penalty." As the Supreme Court noted in INS
v. Cardoza-Fonseca, "[f]ew principles of statutory construc-
tion are more compelling than the proposition that Congress
does not intend sub silentio to enact statutory language that it
has earlier discarded in favor of other language." 480 U.S.
421, 442-43 (1987). Thus, it seems odd for the majority to
ignore Congress’s deliberate drafting decision to call the
exaction a "penalty" rather than a "tax."

   When Congress has wished "penalties" to be treated as
"taxes," it has said so expressly. In Subchapter A of Chapter
68 of the Internal Revenue Code, Congress directed that "any
reference in this title [Title 26 of the United States Code (the
Internal Revenue Code)] to ‘tax’ imposed by this title shall be
deemed also to refer to the additions to the tax, additional
amounts, and penalties provided by this chapter." Id.
§ 6665(a)(1). Likewise, in Subchapter B of that chapter, Con-
gress instructed that "any reference in this title to ‘tax’
imposed by this title shall be deemed also to refer to the pen-
alties and liabilities provided by this subchapter." Id.
§ 6671(a). Yet, Congress chose to place the individual man-
date and its "penalty" provisions not in Chapter 68 but in
Chapter 48, which contains no such instructions. Though
Congress did provide that this penalty "be assessed and col-
lected in the same manner as an assessable penalty under sub-
chapter B of chapter 68," and Chapter 68 "penalties" are
treated as "taxes," the term "assessment and collection like a
tax" does not imply that the penalty should be treated as a tax
for any and all other purposes. Id. § 5000A(g)(1). As the Sixth
Circuit recently observed, "Congress said one thing in sec-
tions 665(a)(2) and 6671(a), and something else in section
5000A, and we should respect the difference." Thomas More,
2011 WL at *7.
                LIBERTY UNIVERSITY v. GEITHNER                61
    "Where, as here, resolution of federal law turns on a statute
and the intention of Congress, we look first to the statutory
language and then to the legislative history if the statutory
language is unclear." Blum v. Stenson, 465 U.S. 886, 896
(1984). Courts look to legislative history first to see whether
it indicates that Congress intended a particular result and then,
if not, to find evidence of the purposes of the statute. Cf.
Dolan v. United States Postal Service, 546 U.S. 481, 486
(2006) ("Interpretation of a word or phrase depends upon
reading the whole statutory text, considering the purpose and
context of the statute . . . ."). Even if the statutory text were
unclear here, legislative history indicates that the AIA should
not apply.

   Legislative history of the Affordable Care Act reveals that
Congress never considered application of the Anti-Injunction
Act. Nowhere in the Act’s voluminous legislative history can
I find a single reference to the AIA. And when members of
Congress discussed the inevitable judicial review of the
Affordable Care Act, no one appears to have contemplated
that the AIA might bar such review for the five years, post-
enactment, that would have to elapse before a tax refund suit
could be brought.

   Looking, then, to legislative purpose, it appears that imme-
diate judicial review of the individual mandate would do little
to frustrate the aims of the AIA. The Anti-Injunction Act was
intended to "protect[ ] the expeditious collection of revenue."
South Carolina v. Regan, 465 U.S. 367, 376 (1984). Revenue
from the individual mandate’s penalty provision will not be
assessed and collected until the year after the mandate
becomes operative—2015. Judicial review of the mandate in
2011 most assuredly will not frustrate "the expeditious collec-
tion of revenue" four years later. I also note that Congress for-
bid the Internal Revenue Service from employing its primary
enforcement mechanisms to collect this penalty: the IRS may
not seek the institution of criminal prosecutions by the Justice
Department or impose a lien or levy on an individual’s prop-
62              LIBERTY UNIVERSITY v. GEITHNER
erty for failure to pay the penalty. 26 U.S.C. § 5000A(g)(2).
This indicates that Congress had scant concern for "the
expeditious collection of revenue" from the penalty provision.

   A failure to provide immediate judicial review in reliance
on a rather strained construction of the AIA, on the other
hand, might undermine the core purpose of the Affordable
Care Act. In the absence of a conclusive ruling from the fed-
eral courts, some individuals may well decide for themselves
that the Act is unconstitutional and thus can be ignored. In the
case of an ordinary tax this would simply result in some lost
revenue and the costs of tax prosecutions; here, it would push
the nation farther from Congress’s goal of attaining near-
universal health insurance coverage. And, as leaving the con-
stitutionality of the Act unsettled would seem likely to create
uncertainty in the health insurance and health care industries,
which might depress these major sectors of the economy, it
seems that application of the AIA would be at cross-purposes
with the Act’s reforms. Thus, I believe that there is ample rea-
son for me to conclude that Congress had no design that the
Anti-Injunction Act might apply to the individual mandate’s
penalty provisions.

   The question of our jurisdiction over appellants’ challenge
to the analogous penalty attached to the employer mandate
presents a closer question. That exaction is termed "an assess-
able payment" in the provision that imposes it, but it is then
twice referred to as a "tax" in later, qualifying provisions.
Compare Id. § 4980H(a) with id. § 4980H(b)(2), (c)(7). "The
. . . ambiguity of statutory language is determined by refer-
ence to the language itself, the specific context in which that
language is used, and the broader context of the statute as a
whole." Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997).
Given these mixed references, and mindful of the Supreme
Court’s warning in United States v. Am. Trucking Ass’ns, 310
U.S. 534, 542 (1940), that "[t]o take a few words from their
context and with them thus isolated to attempt to determine
their meaning, certainly would not contribute greatly to the
                 LIBERTY UNIVERSITY v. GEITHNER                63
discovery of the purpose of the draftsmen of a statute," I find
the text of the employer mandate provision ambiguous on the
application of the Anti-Injunction Act.

   Thus, I would again look to legislative history and Con-
gressional purpose. Cf. SEC v. C.M. Joiner Leasing Corp.,
320 U.S. 344, 350-51 (1943) (Jackson, J.) (explaining that our
canons of statutory construction "long have been subordinated
to the doctrine that courts will construe the details of an act
in conformity with its dominating general purpose, will read
text in the light of context and will interpret the text so far as
the meaning of the words fairly permits so as to carry out in
particular cases the generally expressed legislative policy").
For the reasons stated above, I would hold that Congress did
not intend the Anti-Injunction Act to block timely judicial
review of the employer mandate provisions. Accordingly, I
would hold that we have jurisdiction to consider all of appel-
lants’ claims.

                     B.    Majority’s View

   The majority’s contrary conclusion relies on two argu-
ments, neither of which I find convincing. First, the majority
contends that "the Supreme Court has repeatedly instructed
that congressional labels have little bearing on whether an
exaction qualified as a ‘tax’ for statutory purposes" and that
"the Court has specifically found an exaction’s label immate-
rial to the applicability of the AIA," displacing the ordinary
methods of statutory interpretation with a functional analysis
of the challenged exactions. Ante pp. 25-26. Thus, in the
majority’s view, "it is simply irrelevant what the 2010 Con-
gress would have thought about the AIA; all that matters is
whether the 2010 Congress imposed a tax." Ante p. 36. Sec-
ond, the majority asserts that "[t]he Supreme Court has con-
cluded that the AIA uses the term ‘tax’ in its broadest possible
sense" and thus that this functional analysis sweeps quite
broadly: the majority holds that "the AIA prohibits a pre-
enforcement challenge to any exaction that is made under
64              LIBERTY UNIVERSITY v. GEITHNER
color of their offices by revenue officers charged with the
general authority to assess and collect the revenue." Ante p.
22 (internal quotation marks and braces omitted).

                               1.

   The majority’s functional approach hinges on its interpreta-
tion of two Supreme Court cases from 1922: Bailey v.
George, 259 U.S. 16 (1922), and Lipke v. Lederer, 259 U.S.
557 (1922). I read these cases differently from the manner in
which the majority reads them. Because the majority’s view
of George and Lipke brings these cases into conflict, I believe
my approach, which harmonizes them, is preferable.

   The majority asserts that in Lipke "the Court . . . specifi-
cally found an exaction’s label immaterial to the applicability
of the AIA." Ante p. 26. The Lipke Court held that "[t]he mere
use of the word ‘tax’ in an act primarily designed to define
and suppress crime is not enough to show that within the true
intendment of the term a tax was laid." 259 U.S. at 561
(emphases added). That is, "[t]he mere use of the word ‘tax’"
in a criminal statute—particularly where, as in the statute at
issue in Lipke, the word "tax" is immediately followed by the
word "penalty"—is not dispositive of Congress’s "true
inten[t]" regarding application of the AIA. Id. This is an ordi-
nary exercise in statutory interpretation, not an instruction
from the Court to disregard Congressional designations as
"immaterial to the applicability of the AIA." Ante p. 26.

   The Court did go on to examine the function of the exac-
tion, noting that "[w]hen by its very nature the imposition is
a penalty, it must be so regarded," but it did not do so in the
course of an ordinary application of the AIA. Lipke, 259 U.S.
at 561. Rather, it is clear that the Court considered the func-
tion of the exaction because that function (as a criminal pen-
alty) was relevant to the Court’s due process concerns. It was
to resolve this constitutional problem, not simply to construe
                LIBERTY UNIVERSITY v. GEITHNER               65
the word "taxes" in the AIA, that the Court looked to the
exaction’s function.

  Thus, the Court reasoned,

    Before collection of taxes levied by statutes enacted
    in plain pursuance of the taxing power can be
    enforced, the taxpayer must be given fair opportunity
    for hearing; this is essential to due process of law.
    And certainly we cannot conclude, in the absence of
    language admitting of no other construction, that
    Congress intended that penalties for crime should be
    enforced through the secret findings and summary
    action of executive officers. The guaranties of due
    process of law and trial by jury are not to be forgot-
    ten or disregarded.

Id. at 562 (emphasis added). This passage strongly indicates
that the Court was applying the canon of constitutional avoid-
ance, construing the exaction at issue together with the AIA
so as not to run afoul of due process. Cf. South Carolina v.
Regan, 465 U.S. 367, 398-400 (1984) (O’Connor, J., concur-
ring in the judgment) (relying on doctrine of constitutional
avoidance to interpret the AIA not to apply to original juris-
diction of the Supreme Court). The functional analysis was
required by the Court’s constitutional concerns, as due pro-
cess is triggered when the penalty is criminal, whatever its
designation by Congress. As the AIA was simply being inter-
preted to accord with the constitutional mandate of due pro-
cess—which binds Congress and thus of course requires that
we look beyond Congressional labels to the nature and func-
tion of the exaction—Lipke did not establish a new methodol-
ogy for construing "taxes" under the AIA. Instead, it
recognized that the term "taxes" in the AIA is flexible, like
nearly all statutory language, and may admit to alternative
constructions. And it affirmed that a court’s goal when apply-
ing the AIA, like any other statute, is to do so in accord with
the "true intendment" of Congress. Id. at 561.
66              LIBERTY UNIVERSITY v. GEITHNER
   This reading of Lipke harmonizes it with the two Bailey
cases. As the majority explains, the Supreme Court consid-
ered a tax refund suit in Bailey v. Drexel Furniture Co. and
held the Child Labor Tax Law unconstitutional as a "penalty"
rather than a "tax." 259 U.S. 20, 38-39 (1922). The same day,
in Bailey v. George, the Court dismissed, pursuant to the AIA
(§ 3224, precursor to the modern AIA), a pre-collection suit
alleging the Child Labor Tax Law was unconstitutional. 259
U.S. 16 (1922). The George Court’s reasoning is extremely
brief (in a one-page opinion): "The averment that a taxing
statute is unconstitutional does not take this case out of [the
AIA]." Id. at 20. The question, of course, is why the statute,
though an unconstitutional exercise of the taxing power per
Drexel Furniture, is still "a taxing statute" for purposes of the
AIA.

   My answer is the more straightforward one: it constitutes
a "taxing statute" for purposes of the AIA because it pur-
ported to be a taxing statute and appeared to be one on its
face—that is, because it was designated as a taxing statute by
Congress. See Drexel Furniture, 259 U.S. at 34 (noting exac-
tion was called "Tax on Employment of Child Labor," part of
"An act to provide revenue . . ."). Thus, the Court provided
no explanation because it relied on the most obvious reason
for deeming the statute at issue a "taxing statute." The major-
ity disagrees, arguing that "the Court never mentioned the
statutory label" in George and that "it [does not] seem plausi-
ble that the Court implicitly relied on that label, given that it
had never before and has never since found an exaction’s
label controlling for statutory purposes." Ante p. 27.

   Under the majority’s approach, the George Court must
have conducted a functional analysis of the exaction and
determined that it qualified as a tax. Yet this supposed func-
tional analysis appears nowhere in the opinion. It is difficult
to believe that the Court would not bother to specify any
criteria for determining when an exaction is functionally a tax,
given that the Court had just held the statute not to qualify as
                   LIBERTY UNIVERSITY v. GEITHNER                         67
a tax for constitutional purposes in Drexel Furniture. If the
George Court were relying on anything beyond the face of the
statute, surely the Court would have provided some explana-
tion of why the enactment qualified as a tax under the AIA
but not under the Taxing and Spending Clause.

   More troubling still, the majority’s reading of George
brings it into conflict with Lipke. Under the majority’s
approach, the Court in George must have simply recognized
that "the AIA . . . [reaches] any exaction that is made under
color of their offices by revenue officers charged with the
general authority to assess and collect the revenue." Ante 22
(internal quotation marks and braces omitted). But these
criteria fail to distinguish the "penalty" in Lipke, which was
held to be outside the AIA. The "penalty" in Lipke also met
the majority’s criteria: the National Prohibition Act simply
doubled taxes already assessed and collected by the Commis-
sioner, 41 Stat. 305, 317-18 (1919), which were laid down in
the Revenue Act of 1918 "on all distilled spirits," and were
"to be paid by the distiller or importer when withdrawn, and
collected under the provisions of existing law," 40 Stat. 1057,
1105, Title VI — Tax on Beverages, § 600(a). That the Court
found the exaction tantamount to a criminal penalty does not
change this.3 Thus, by the majority’s understanding of the
   3
     The majority attempts to sidestep this conflict, nicely arguing that the
Act "did not authorize the collector to make an assessment under his gen-
eral revenue authority" because "it converted him into a federal prosecu-
tor." Ante p. 28-29. But the constitutional failings of the Act does not
change the fact that the Commissioner would be collecting the challenged
tax "under his general revenue authority." The Act did not provide any
separate mechanism for the assessment and collection of this tax, or even
expressly assign those duties to the Commissioner; it simply stated that "a
tax shall be assessed . . . and collected . . . in double the amount now pro-
vided by law" from those illegally manufacturing or selling alcohol. Thus,
the Commissioner could only perform such assessments and collections
under the "general revenue authority" granted by the Internal Revenue
Code. 41 Stat. at 318. That such assessments violated due process does not
change the fact that the revenue officers doing the assessment would be
acting "under color of their offices." Ante p. 22 (internal quotation marks
omitted).
68                  LIBERTY UNIVERSITY v. GEITHNER
AIA, there should have been no room for constitutional avoid-
ance, and the Court in Lipke should have held the AIA appli-
cable and refused jurisdiction.4

   The majority seems to recognize that Lipke may appear
problematic, but it contends that it is not. It argues that "Lipke
held only that when Congress converts the tax assessment
process into a vehicle for criminal prosecution, the Due Pro-
cess Clause prohibits courts from applying the AIA." Ante p.
29. That was the core holding of Lipke, yes, but the question
is whether the Court’s construction of the AIA in reaching
that holding accords with the majority’s rigid interpretative
regime constructed ninety years later.5 Under the majority’s
proposed construction, the term "tax" in the AIA reaches all
exactions which the Commissioner is empowered to collect.
Ante pp. 22-23. Yet, the Lipke Court held that the AIA did not
reach such an exaction. Though the majority would prefer that
Lipke "create[d] only a narrow constitutional limitation" to the
AIA, ante p. 29, the Court’s holding is simply not framed as
creating an exception to the AIA. Rather, the Court explained
that it "constru[ed]" the term "tax" in the AIA (in accord with
"Congress[‘s] inten[t]") and held that it was not so broad. 229
U.S. at 561-62. The majority’s view of the AIA, and its corre-
sponding interpretation of these cases, inescapably places
George and Lipke in conflict.

 My reading of these cases, which is fully consistent with
my approach to the AIA, harmonizes them. Under my view
  4
     This was the view of the dissenting opinion in Lipke, which relied on
George. See Lipke, 259 U.S. at 563 (Brandeis, J., dissenting) ("The relief
should therefore be denied, whatever the construction of section 35, tit. 2,
of the Volstead Act, and even if it be deemed unconstitutional. Compare
Bailey v. George, 259 U.S. 16, 42 Sup. Ct. 419, 66 L. Ed. 816, decided
May 15, 1922.").
   5
     Indeed, the rigidity of the majority’s approach prompts a reminder that
we confront here the court’s statutory jurisdiction, not its Article III juris-
diction. Congress grants, and Congress restricts, as it chooses, the statu-
tory jurisdiction of the lower federal courts.
                   LIBERTY UNIVERSITY v. GEITHNER                        69
of Lipke, the AIA’s "taxes" is recognized to be, like any statu-
tory language, a flexible term that must be interpreted in
accord with Congressional intent and, when applicable,
bounding constitutional mandates. In many cases, Congress’s
decision to designate something a "tax" will prove disposi-
tive—indeed, the designation did so in Bailey v. George.
Lipke simply reflects the recognition that Congress’s use of
the word "tax" in an otherwise non-tax provision (followed
closely by the word "penalty") does not invariably mandate
that the AIA be applied—constitutional concerns can override
congressional designations. This is fully in accord with my
view of the AIA and its relation to subsequent enactments,
particularly an expansive programmatic enactment such as the
ACA that would alter the fabric of many layers of American
life.6

   The majority cites several other cases for the proposition
that we are to ignore Congressional designations when apply-
ing the AIA, instead asking only whether an exaction is intrin-
sically a tax according to its "nature and character." Ante p.
25 (quoting Helwig v. United States, 188 U.S. 605, 613
(1903)). I will briefly discuss two of them.

   Helwig v. United States, for instance, concerned the inter-
action of a statute that imposed "a further sum" when import-
ers declared a value more than 10% lower than customs’
subsequent appraisal and a statute that gave federal district
courts exclusive jurisdiction over "penalties" and "forfei-
tures." The passage the majority excerpted from is quite
instructive:
   6
     In this regard, Justice O’Connor nicely captured the essential purpose
of the AIA when she declared: "The AIA ‘depriv[es] courts of jurisdiction
to resolve abstract tax controversies . . . .’" South Carolina v. Regan, 465
U.S. 367, 386 (1984) (O’Connor, J., concurring in the judgment); and see
id. at 392 ("the Act generally precludes judicial resolution of all abstract
tax controversies . . ."). The essential issues presented in this case are
about as far from "abstract tax controversies" as one can get.
70                 LIBERTY UNIVERSITY v. GEITHNER
      Although the statute . . . terms the money demanded
      as "a further sum," and does not describe it as a pen-
      alty, still the use of those words does not change the
      nature and character of the enactment. Congress may
      enact that such a provision shall not be considered as
      a penalty or in the nature of one, with reference to
      the further action of the officers of the government,
      or with reference to the distribution of the moneys
      thus paid, or with reference to its effect upon the
      individual, and it is the duty of the court to be gov-
      erned by such statutory direction, but the intrinsic
      nature of the provision remains, and, in the absence
      of any declaration by Congress affecting the manner
      in which the provision shall be treated, courts must
      decide the matter in accordance with their views of
      the nature of the act.

188 U.S. 605, 612-13 (emphases added). Thus, the Court
emphasized that it looked to "the nature and character of the
enactment" only "in the absence of any declaration by Con-
gress" giving direction to the court. Far from supporting the
majority’s claim that "[t]he Supreme Court has repeatedly
instructed that congressional labels have little bearing on
whether an exaction qualifies as a ‘tax’ for statutory pur-
poses," Helwig indicates that Congressional labels that direct
the court may of course be dispositive. Terming an exaction
"a further sum" did not help the Court determine whether or
not that sum was a "penalty"; but Congress’s expressly con-
sidering calling an exaction a "tax" and then deleting the doz-
ens of references to a "tax" and instead designating it a
"penalty" (as Congress did in the course of its enactment of
the ACA) does help courts determine whether Congress
wished us to view the exaction as a "tax" for purposes of the
AIA.7 Though Congress did not expressly reference the AIA
  7
   The majority focuses on Helwig’s use of the phrase "with reference to,"
suggesting that Helwig would have us consider Congressional direction
                    LIBERTY UNIVERSITY v. GEITHNER                           71
here—and, judging from the legislative history, may well not
have considered application of the AIA specifically—it did
consider whether to attach all the trappings of a "tax" to the
exaction (including, among many others provisions, the AIA),
and decided instead to specify the ones it wanted. The AIA is
not among them.

   The majority’s second citation for that proposition, United
States v. Reorganized CF & I Fabricators of Utah, Inc., 518
U.S. 213, (1996), is much like Helwig. There the Court deter-
mined whether a "tax" imposed on certain funding deficien-
cies constituted an "excise tax" for Chapter 11 purposes (as
"an excise tax" was accorded higher priority than ordinary
claims). It prefaced its discussion by recognizing that "Con-
gress could have included a provision in the Bankruptcy Code
calling [the relevant] exaction an excise tax . . . ; the only
question is whether the exaction ought to be treated as a tax
(and, if so, an excise) without some such dispositive direc-
tion." Id. at 219. Its ultimate conclusion considered legislative
history of the exaction at issue and "conclude[d] that the 1978
Act reveals no congressional intent to reject generally the
interpretive principle that characterizations in the Internal
Revenue Code are not dispositive in the bankruptcy context
. . . ." Id. at 224. Here, where Congress provided one of the

here only if it is expressly labeled as being made "‘with reference to" the
AIA." Ante 25 n.5. But that very sentence in Helwig goes on to describe
such direction as "any declaration by Congress affecting the manner in
which the provision shall be treated." 188 U.S. at 613 (emphasis added).
The following citations to "statute after statute" which the majority refer-
ences are part of the Court’s analysis, the Court tells us, because it must
determine whether the "words [employed by Congress] are not regarded
by Congress as imposing a penalty and [thus] should not be so treated by
the court," for "[i]f it clearly appear that it is the will of Congress that the
provision shall not be regarded as in the nature of a penalty, the court must
be governed by that will." Id. I do not mean to suggest that Helwig teaches
that "an exaction’s label controls," ante p. 25 n.5, only that any Congres-
sional direction that indicates "the will of Congress" on the application of
the AIA should be considered.
72              LIBERTY UNIVERSITY v. GEITHNER
most direct signals it can of its intentions—it expressly con-
sidered calling the exaction a "tax" and ultimately decided not
to do so—Helwig and Reorganized CF & I would direct us to
follow Congress’s direction and treat an exaction denomi-
nated a "penalty" as a penalty and not as a tax for purposes
of the AIA.

                               2.

   Second, the majority’s approach relies upon its assertion
that "[t]he Supreme Court has concluded that the AIA uses
the term ‘tax’ in its broadest possible sense" and thus that "the
AIA prohibits a pre-enforcement challenge to any exaction
that is made under color of their offices by revenue officers
charged with the general authority to assess and collect the
revenue." Ante p. 22 (internal quotation marks and braces
omitted).

   This definition is far from self-evident. As the majority
concedes, taxes and penalties are distinguished in some fed-
eral statutory "contexts." Ante p. 24 n.4. In the very case dis-
cussed above, Reorganized CF & I Fabricators, which dates
from 1996, the Court adopted these definitions for its "func-
tional" inquiry of the exaction at issue: "A tax is an enforced
contribution to provide for the support of government; a pen-
alty . . . is an exaction imposed by statute as punishment for
an unlawful act." 518 U.S. at 224. The majority reasons that
"[n]either the Secretary nor the Sixth Circuit cites a single
case suggesting that [this distinction applies to the AIA]."
Ante p. 24 n.4. Of course, Lipke, on which the majority relies,
is one major AIA case that distinguishes between taxes and
penalties. And, as the Court in Reorganized CF & I Fabrica-
tors borrowed its definitions of "tax" and "penalty" from a
"somewhat different context," it appears that these definitions
are not particularly context-specific. 518 U.S. at 224. Thus, if
a court is to perform a "functional examination" of its own,
why would it not use these well-settled definitions, under
                    LIBERTY UNIVERSITY v. GEITHNER                         73
which the Affordable Care Act’s exaction would clearly be a
penalty (for noncompliance with the individual mandate)?

   By my count, the majority puts forward three affirmative
arguments favoring the "broadest possible" definition for the
word "taxes" in the AIA: (1) Snyder v. Marks, 109 U.S. 189
(1883), established a broad definition of "tax" under the AIA;
(2) the twin Bailey cases show that the AIA is "broader" than
the taxing clause; and (3) the fact that the IRS grants the Sec-
retary the authority to make "assessments of all taxes (includ-
ing interest, additional amounts, additions to the tax, and
assessable penalties) imposed by this title" implies that the
AIA, which generally protects the Government’s interest in
effecting unfettered tax assessments, must apply to all exac-
tions. 26 U.S.C. § 6201(a) (emphasis added). I find these
arguments unpersuasive.

   First, Snyder does not establish the broad definition the
majority cites it for. The Court explains that "tax" "meant that
which is in condition to be collected as a tax, and is claimed
by the proper public officers to be a tax." 109 U.S. at 192
(emphasis added). Thus, Snyder clearly makes relevant the
Commissioner’s designation of an exaction and, reasonably
viewed, requires that the Commissioner "claim[ ]" an exaction
"to be a tax." Here, of course, the Secretary of the Treasury
is a party before us and supports Congress’s designation of
the mandate as a "penalty" rather than a "tax."8

   Second, the Bailey cases have already been dealt with at
length above. I agree that they show that the AIA is "broader"
than the taxing clause when applied to exactions that are des-
  8
   The majority believes the "fundamental problem with this argument is
that the Secretary still does ‘claim’ that the challenged exaction is a ‘tax,’
albeit one authorized by the Constitution’s Taxing Clause." Ante p. 28 n.7.
As Snyder is discussing the use of the word "tax" in the precursor to the
modern AIA, I read Snyder to refer to the Commissioner’s designation
with respect to the statute.
74               LIBERTY UNIVERSITY v. GEITHNER
ignated by Congress as "taxes"—in the limited sense that they
include some exactions that purport to be taxes yet are uncon-
stitutional—but they do no more than that.

   As for the majority’s final argument, it seems to require a
logical leap. I reproduce the relevant paragraph for ease of
reference:

        The Court’s broad interpretation of the AIA to bar
     interference with the assessment of any exaction
     imposed by the Code entirely accords with, and
     indeed seems to be mandated by, other provisions of
     the Internal Revenue Code. The AIA does not use
     the term "tax" in a vacuum; rather, it protects from
     judicial interference the "assessment . . . of any tax."
     I.R.C. § 7421(a) (emphasis added). The Secretary’s
     authority to make such an "assessment . . . of any
     tax" derives directly from another provision in the
     Code, which charges the Secretary with making "as-
     sessments of all taxes (including interest, additional
     amounts, additions to the tax, and assessable penal-
     ties) imposed by this title." § 6201(a) (emphases
     added); see also § 6202 ("assessment of any internal
     revenue tax" includes assessment of "penalties").
     Thus, for purposes of the very assessment authority
     that the AIA protects, Congress made clear that
     "penalties" (as well as "interest, additional amounts,
     [and] additions to the tax") count as "taxes." Con-
     gress must have intended the term "tax" in the AIA
     to refer to this same broad range of exactions. See
     Erlenbaugh v. United States, 409 U.S. 239, 243
     (1972) ("[A] legislative body generally uses a partic-
     ular word with a consistent meaning in a given con-
     text.").

Ante p. 22-23 (large emphasis mine).

  I agree, of course, that "for purposes of the [Secretary’s]
assessment authority," Congress made clear that the ‘penal-
                LIBERTY UNIVERSITY v. GEITHNER                75
ties’ . . . count as ‘taxes.’" Indeed, where Congress has wished
"penalty" to be treated as a "tax," it has said so. See, e.g., 26
U.S.C. §§ 6665(a)(2), 6671(a) (directing that "tax" be
"deemed also to refer to . . . penalties" in Chapter 68 of the
Internal Revenue Code). It is not at all surprising that Con-
gress has employed this shorthand when defining the Secre-
tary’s authorities.

   The problematic leap is this: simply because the AIA gen-
erally protects the Secretary’s assessment authority does not
mean that the AIA must apply to all exactions. The many
exemptions included in the AIA as currently codified show
that Congress has often wished to exempt certain exactions
from the AIA. As a matter of statutory interpretation, it seems
improper for a court to insist that "taxes" means any exaction
(despite the fact that Congress does not say so) and thereby
to undercut Congress’s deliberate decision to reject designat-
ing an exaction as a "tax" and instead to call it a "penalty."
Given that we have been cited no cases that would require
such a large redrafting of the AIA—other "penalties" to which
the AIA have been applied were placed in Chapter 68, which
expressly directs that all references to "tax" in the IRC are to
refer also to the Chapter’s "penalties"—I believe that this
"broadest possible" interpretation of the AIA is unwarranted
and unwise.

   The majority appears to reject the legal force of sections
6665(a)(2) and 6671(a), arguing that section 7806(b) "for-
bid[s] courts from deriving any ‘inference’ or ‘implication’
from the ‘location or grouping of any particular section or
provision or portion of this title.’" Ante p. 31. This puzzles
me, as it is absolutely clear that sections 6665(a)(2) and 6671
have the force of law. Section 6665(a)(2) directs that "any ref-
erence in this title to ‘tax’ imposed by this title shall be
deemed also to refer to . . . penalties provided by this chap-
ter." This instructs courts that Congress wished to make the
word "penalty" inclusive of the word "tax" in this particular
chapter (Chapter 68). Congress remains free to do otherwise
76                 LIBERTY UNIVERSITY v. GEITHNER
in other chapters; indeed, it chose not to do so in Chapter 48,
in which the individual mandate is found. Giving force to sec-
tion 6665(a)(2) in no way contradicts section 7806(b) by
drawing a prohibited implication from the "location or group-
ing" of Internal Revenue Code (IRC) provisions. Section
7806(b) prohibits inferences drawn from the location or group
itself; instructions can still flow from section 6665(a)(2) that
are to apply only to a specified chapter. This seems to me to
be beyond serious doubt. Likewise, section 7806(b) does not
prohibit courts interpreting one provision of the IRC from
looking to other provisions of the IRC and noting that, where
Congress has desired a particular result, it has stated so. To
suggest that a court cannot draw the traditional inference from
Congress’s decision to define "penalty" as inclusive of "tax"
in other chapters and its failure to do so here seems wholly
unwarranted by section 7806(b).9

   In the final analysis, the majority’s approach essentially
imposes a clear-statement rule on Congress, making the AIA
applicable to all exactions, regardless of statutory language
and in disregard of apparent Congressional intent, unless Con-
gress had the foresight to expressly exempt an exaction from
the AIA. The majority concedes, as it must, that the 111th
Congress could have exempted the individual mandate from
the AIA, but it suggests that the only way Congress could
avoid the AIA’s bar on immediate judicial review of the ACA
is by amending the AIA itself to include an express exemption
for the ACA or (in what amounts to the same thing) by refer-
encing the AIA by name in the ACA. That is, the majority
seems to believe that a clear-statement rule is operative here,
and that absent a clear statement regarding the inapplicability
  9
    I do not suggest that "we [should] infer from § 6665(a)(2) a categorical
exclusion from the term ‘tax’ of all non-Chapter 68 penalties." Ante p. 31
(emphasis added). Rather, the fact that Congress has directed us to treat
some "penalties" as "taxes" simply makes it less likely that Congress
desired this result where it enacted no such direction (and in fact expressly
rejected the term "tax" for the term "penalty").
                 LIBERTY UNIVERSITY v. GEITHNER                  77
of the AIA, it must apply to any and all exactions. Given that
the Supreme Court has never recognized such a clear-
statement rule, it seems to me that this turns the ordinary prin-
ciples of statutory interpretation on their head.

   As Justice Kennedy recently recognized for a plurality of
the Court, clear-statement rules are designed to "avoid appli-
cations of otherwise unambiguous statutes that would intrude
on sensitive domains in a way that Congress is unlikely to
have intended had it considered the matter." Spector v. Nor-
wegian Cruise Line Ltd., 545 U.S. 119, 139 (2005) (plurality
op.). Justice Kennedy even warned in his plurality opinion
against "convert[ing] the clear statement rule from a principle
of interpretive caution into a trap for an unwary Congress."
Id. That seems to be precisely what the majority does today.

   Presumably because the majority believes such a clear-
statement rule applies, it asserts that "[t]o infer an intent on
the part of the 2010 Congress to implicitly exempt this pre-
enforcement challenge from the AIA bar would be tantamount
to inferring an implicit repeal of that bar." Ante p. 36. But our
case is nothing like implicit repeal cases like TVA v. Hill, 437
U.S. 153 (1978), which the majority cites in that paragraph.
In Hill, the Court considered whether continued federal
appropriations for a dam after notice that construction was
being challenged under the Endangered Species Act worked
an implicit repeal of the Act with respect to the dam. In an
implicit repeal case, the Court is forced to consider whether
Congressional action definitively to the contrary of an earlier
enactment works an implied repeal. In our case, on the other
hand, we are simply asking whether Congress created with
the ACA the sort of exaction to which the earlier act (the
AIA) applies. This requires us to construe both the word
"taxes" under the AIA and the word "penalty" in the ACA,
applying our ordinary tools of statutory interpretation. We
look first to the text itself, and, after finding that it is at best
ambiguous, we look to legislative history and Congressional
purpose. Because the application of the AIA to the ACA is in
78              LIBERTY UNIVERSITY v. GEITHNER
doubt—this is precisely the question we are deciding sua
sponte—our case is nothing like implicit repeal cases.

   Of course, my approach fully recognizes that the AIA has
legal force. But, as the AIA can undoubtedly be sidestepped
by any Congress as it creates a new exaction (at the very least,
in the majority’s view, by a clear statement that the AIA is not
to apply), the AIA is non-binding on future Congresses. When
courts determine the application of the AIA to the ACA, they
are only considering the application of one Congressional
enactment to a later one. Because one Congress cannot bind
a later one, the 111th Congress was fully within its preroga-
tive to indicate, even if only implicitly, that the AIA should
not apply. See United States v. Winstar Corp., 518 U.S. 839,
872 (1996) (plurality op.) (quoting Blackstone for "the
centuries-old concept that one legislature may not bind the
legislative authority of its successors"). The independent legal
force of the AIA does not spring from the fact that it can trap
future, unwary Congresses, but rather from the fact that we
must seek to harmonize its terms with that of future legisla-
tion. That is, the AIA is not binding on Congress, it is binding
on us, the judiciary.

   Finally, as for the majority’s suggestion that policy argu-
ments favor its position because a contrary holding "might
have serious long-term consequences for the Secretary’s reve-
nue collection," ante p. 38, I would simply note again that the
Secretary of the Treasury is a party before us and argues that
the AIA does not apply. Indeed, I cannot find a Supreme
Court case where the AIA has been applied over the objection
of the Secretary.

                               3.

   The majority suggests that the issue presented here is one
of "context," and I agree. The majority accepts "the Sixth Cir-
cuit’s general observation that there are ‘contexts’ in which
the law treats ‘taxes’ and ‘penalties’ as mutually exclusive"
                      LIBERTY UNIVERSITY v. GEITHNER                         79
and explains that "[t]he question here is whether the AIA is
one of these ‘contexts.’" Ante p. 24 n.4 (internal quotation
marks omitted). To my mind, the proper question is not
whether "taxes" and "penalties" are always "mutually exclu-
sive" under the AIA, but whether Congress, in creating a
later-enacted exaction, intended to create a "tax" for purposes
of the AIA. But the more important question of "context" is
this: whether, in light of the context provided by Congress’s
deliberate decision to designate the individual mandate’s
exaction a "penalty" rather than a "tax" and the evidence of
Congress’s desire to erect no jurisdictional bar to immediate
judicial review of the ACA, we should nonetheless interpret
the ACA as creating a "tax" within the meaning of the AIA.
My effort here, to marshal the historical, jurisprudential, inter-
pretive, and, yes, commonsense factors necessary to answer
this question, persuades me that we should not. Given this
larger context, I do not believe that one interpretation of near
century-old AIA cases—cases that fail to devote enough
space to the AIA analysis to even spell out their reason-
ing—should carry the day. If the Supreme Court’s vacillations
concerning the proper interpretation of the AIA teach us any-
thing, they teach us that context matters.10

                                   ****

   Because I do not believe that Lipke and George instruct
courts to eschew our ordinary methods of statutory interpreta-
tion and I do not agree that the AIA reaches all exactions
  10
    Justice Powell summarized the history of the AIA as follows, in part:
       [T]he Court’s unanimous opinion in Williams Packing indicates
       that the case was meant to be the capstone to judicial construction
       of the Act. It spells an end to a cyclical pattern of allegiance to
       the plain meaning of the Act, followed by periods of uncertainty
       caused by a judicial departure from that meaning, and followed
       in turn by the Court’s rediscovery of the Act’s purpose.
Bob Jones Univ., 416 U.S. at 742. Rediscoveries of congressional intent
abound in the law and should not surprise us.
80              LIBERTY UNIVERSITY v. GEITHNER
though by its terms it is limited to "taxes," I cannot join the
majority. Where Congress expressly rejected the term "tax" in
favor of "penalty," and where it appears that application of the
AIA would do little to further the purposes of the AIA, but
would do much to frustrate the Affordable Care Act’s reforms
desired by the Congress that approved the Act, I would hold
that the AIA does not strip us of jurisdiction. Thus, I would
reach (and I do indeed reach) the merits of appellants’ chal-
lenges.

                         II.   The Act

  After a months-long national debate, the Patient Protection
and Affordable Care Act was signed into law on March 23,
2010. Pub. L. No. 111-148, 124 Stat. 119, amended by The
Health Care and Education Reconciliation Act of 2010, Pub.
L. No. 111-152, 124 Stat. 1029 (2010). The Affordable Care
Act is comprised of a half-dozen initiatives designed to
reduce the costs of health care and the number of Americans
who remain uninsured.

   First, the Act creates "health benefit exchanges" in each
state, which are regulated to increase transparency concerning
premium increases and claim denials and which offer market-
based incentives tied to increases in efficiency and better
health outcomes. 42 U.S.C. § 18031(e), (g).

  Second, the Act prevents insurers from rejecting applicants
with preexisting conditions (the "guaranteed issue" require-
ment) and bars insurers from charging higher premiums to
those with serious medical conditions or a history of past ill-
ness (the "community rating" requirement). Id. §§ 300gg –
300gg-3.

   Third, the Act makes more Americans eligible for Medic-
aid, and to many of those who earn too much to receive Med-
icaid it grants tax credits to subsidize the cost of insurance
premiums and pledges federal dollars to reduce out-of-pocket
                LIBERTY UNIVERSITY v. GEITHNER               81
expenses. Id. §§ 1396a(10)(A)(i)(VIII), 18071; 26 U.S.C.
§ 36B.

   Fourth, the Act requires that individuals keep up "minimum
essential [health insurance] coverage." Id. § 5000A. In partic-
ular, it directs that "[a]n applicable individual shall for each
month beginning after 2013 ensure that the individual, and
any [applicable] dependent . . ., is covered under minimum
essential coverage for such month." Id. Appellants term this
the "individual mandate," and it is the chief target of their
suit. Appellants’ Br. 3. Congress found that hospitals pro-
vided $43 billion in uncompensated care to the uninsured in
2009, and that these costs were shifted onto insured individu-
als, "increas[ing] family premiums by on average over $1,000
a year." 42 U.S.C. § 18091(a)(2)(F). It also found that, "[b]y
significantly lowering the number of the uninsured, the [mini-
mum coverage] requirement, together with the other provi-
sions of th[e] Act, will lower health insurance premiums." Id.

   Congress created two religious exemptions to the individ-
ual mandate: a religious conscience exemption and a health-
care sharing ministry exemption. 26 U.S.C. § 5000A(d)(2). I
discuss the particulars of these exemptions in Part VIII, where
I consider appellants’ First Amendment claims.

  Fifth, the Act created tax incentives making it more afford-
able for small businesses to offer health insurance to their
employees. Id. § 45R.

   Finally, the Act required "applicable large employers . . .
to offer to its full-time employees (and their dependents) the
opportunity to enroll in minimum essential coverage under an
eligible employer-sponsored plan" if at least one full-time
employee is receiving federal subsidies for health insurance.
Id. § 4980H(a). Appellants call this the "employer mandate."
Appellants’ Br. 3.

  Appellants Michele Waddell, Joanne Merrill, and Liberty
University assert an array of constitutional challenges to the
82                LIBERTY UNIVERSITY v. GEITHNER
Act’s individual and employer mandates and request declara-
tory and injunctive relief. They allege that the mandates are
outside Congress’s Article I powers and that the individual
mandate’s religious exemptions effect violations of the First
Amendment’s Free Exercise and Establishment Clauses as
well as the equal protection component of the Fifth Amend-
ment’s Due Process Clause. Appellants’ chief contention is
that the individual mandate was not validly enacted pursuant
to Congress’s commerce power because it regulates what they
call "inactivity." Id. at 1. The district court carefully parsed
appellants’ arguments and dismissed their suit pursuant to
Federal Rule of Civil Procedure 12(b)(6), concluding that
appellants had failed to state a legally sufficient claim. Liberty
University, Inc. v. Geithner, 753 F. Supp. 2d 611 (W.D. Va.
2010). For the following reasons, I would affirm.

           III.   Constitutionality, Inactivity Aside

   Putting aside appellants’ "inactivity" argument, to which I
return in Parts IV and V, I first consider whether the Act is
otherwise authorized under Congress’s "power to regulate
activities that substantially affect interstate commerce." Gon-
zalez v. Raich, 545 U.S. 1, 16-17 (2005). In particular, I ask
whether the Act runs afoul of the teachings of United States
v. Lopez and United States v. Morrison, two cases in which
the Supreme Court enforced limits on the Commerce Clause
so as not to "convert congressional authority under the Com-
merce Clause to a general police power." Lopez, 514 U.S.
549, 567 (1995); see Morrison, 529 U.S. 598, 617-19 (2000).

                    A.   Lopez and Morrison

   In Lopez and Morrison the Supreme Court struck down two
congressional enactments because the objects of regula-
tion—the possession of guns in school zones in Lopez, vio-
lence against women in Morrison—were noneconomic.
Affirming that "Congress’ commerce authority includes the
power to regulate those activities having substantial relation
                LIBERTY UNIVERSITY v. GEITHNER                83
to interstate commerce, i.e., those activities that substantially
affect interstate commerce," Lopez held that gun possession in
schools did not substantially affect interstate commerce. 514
U.S. at 559-60 (internal citations omitted). The Court worried
that to identify the effect of guns in schools on interstate com-
merce it "would have to pile inference upon inference in a
manner that would bid fair to convert congressional authority
under the Commerce Clause to a general police power of the
sort retained by the States." Id. at 567. If gun possession in
schools were held to be substantially related to interstate com-
merce simply because such incidents harmed our "national
productivity," then "Congress could regulate any activity that
it found was related to the economic productivity of individ-
ual citizens" and it would be "difficult to perceive any limita-
tion on federal power, even in areas such as criminal law
enforcement or education where States historically have been
sovereign." Id. at 564.

   Morrison further clarified the holding of Lopez. The Court
explained that "a fair reading of Lopez shows that the noneco-
nomic, criminal nature of the conduct at issue was central to
our decision in that case." 529 U.S. at 610. Without "express
congressional findings regarding the effects upon interstate
commerce of gun possession in a school zone," the Court
refused to find a substantial effect upon interstate commerce,
as it believed "the link between gun possession and . . . inter-
state commerce was attenuated." Id. at 612. The Court noted
that it has "upheld Commerce Clause regulation of intrastate
activity only where that activity is economic in nature." Id. at
613. Because the Morrison Court found that "[g]ender-
motivated crimes of violence are not, in any sense of the
phrase, economic activity" and that their effects on interstate
commerce (many of which were expressly enumerated by
Congress) are "attenuated," it struck down the challenged
congressional regulation of these crimes. Id. at 613, 615. As
it did in Lopez, the Court emphasized that the "regulation . . .
of intrastate violence . . . has always been the province of the
States" and affirmed that "[t]he Constitution requires a dis-
84              LIBERTY UNIVERSITY v. GEITHNER
tinction between what is truly national and what is truly
local." Id. 617-18.

   Without doubt, appellants are correct to insist that Lopez
and Morrison remind us that any formulation of the Com-
merce Clause must admit to limiting principles that distin-
guish the "truly national" from the "truly local." But the
concern directly animating Lopez and Morrison—the noneco-
nomic character of the regulated activities—is not present in
this case, where the failure to obtain health insurance is mani-
festly an economic fact with direct effects on the interstate
markets for both health insurance and health services. Cf.
Thomas More, ___ F.3d at ___, 2011 WL at *11-12 (Martin,
J.); Florida, ___ F.3d, at ___, 2011 WL at *94, *106 (Marcus,
J., dissenting).

   Nor can it be said that health insurance or health services
have "always been the province of the states" in the way that
education, family law, and criminal law have been. Raich,
529 U.S. at 618. Since the Social Security Act of 1965, Pub.
L. No. 89-97, 79 Stat. 286, established Medicare and Medic-
aid benefits, the federal government has been the single larg-
est provider in the interstate health insurance market and the
largest purchaser in the health services market. Federal dollars
have accounted for more than one-quarter of all health spend-
ing each year since 1974; in 2008, Americans spent $2.3 bil-
lion on health services, of which the federal government paid
more than $815 million—nearly 35%. Ctrs. for Medicare &
Medicaid Servs., National Health Expenditure Amounts by
Type of Expenditure and Source of Funds: Calendar Years
1965-2019. The year 1974 also saw the passage of the
Employee Retirement Income Act (ERISA), which has a
"broadly worded" and "clearly expansive" preemption provi-
sion. 29 U.S.C. § 1144(a); Egelhoff v. Egelhoff ex rel.
Breiner, 532 U.S. 141, 146 (2001). Through ERISA, as well
as later enactments like the Health Insurance Portability and
Accountability Act of 1996, Pub. L. No. 104-191, 110 Stat.
1936, the federal government has come to occupy much of the
                LIBERTY UNIVERSITY v. GEITHNER              85
field of the regulation of health benefits, and many state and
local attempts to regulate health insurance have been held pre-
empted. See, e.g., Retail Industry Leaders Ass’n v. Fielder,
475 F.3d 180 (4th Cir. 2007) (holding Maryland’s Fair Share
Health Care Fund Act, which regulated employer health care
spending, preempted by ERISA, as "ERISA establishes com-
prehensive federal regulation of employers’ provisions of
benefits to their employees"); but see Metropolitan Life Ins.
Co. v. Mass., 471 U.S. 724 (1985) (holding that state
mandated-benefit law survives ERISA preemption as a law
that "regulates insurance, banking, or securities" within the
meaning of ERISA’s savings clause). Given nearly half a cen-
tury of extensive federal involvement in the national health
insurance and health services sectors, it seems clear that
Lopez and Morrison’s interest in protecting areas of tradi-
tional state sovereignty is not directly implicated.

   That said, Lopez and Morrison do remind us that the scope
of the Commerce Clause is finite and that its jurisprudence
must admit to bounding principles. Thus courts must assure
themselves that upholding the Act under the Commerce
Clause would not effectively create a federal police power.

                   B.   Substantial Effects

   Appellants argue that if we were to hold that failure to
obtain insurance substantially affects interstate commerce, we
would be forced to find that the failure to purchase any mar-
keted product substantially affects interstate commerce. Thus,
they quote Florida ex rel. Bondi, where the district court for
the Northern District of Florida found the Act unconstitutional
in part because it believed that a Commerce Clause broad
enough to authorize the Act must also support purchase man-
dates for broccoli or GM cars. Appellants’ Reply Br. 9 (quot-
ing Bondi, ___ F. Supp. 2d at ___, ___, 2011 WL 285683, at
*24). The Eleventh Circuit, upholding the district court on
that point, expressed similar fears that there are no "cogniza-
86              LIBERTY UNIVERSITY v. GEITHNER
ble, judicially administrable limiting principles." Florida, ___
F. 3d at ___, 2011 WL at *54. This is not so.

   I begin by noting that whether failure to purchase insurance
substantially affects interstate commerce relies on a great
number of factual determinations. These are to be made not
by the courts but by Congress, an institution with far greater
ability to gather and critically evaluate the relevant informa-
tion. As the Supreme Court noted in Raich, "[i]n assessing the
scope of Congress’ authority under the Commerce Clause, . . .
[our] task . . . is a modest one. We need not determine
whether respondents’ activities, taken in the aggregate, sub-
stantially affect interstate commerce in fact, but only whether
a ‘rational basis’ exists for so concluding." 545 U.S. at 22.

   The Act’s effects on interstate commerce depend in large
part on an unusual feature of the health care market. By fed-
eral law, a hospital participating in Medicare must stabilize
any patient who arrives at its emergency room, regardless of
the patient’s ability to pay for treatment, Emergency Medical
Treatment and Active Labor Act, 42 U.S.C. § 1395dd(b)(1),
and many states impose similar requirements, see, e.g., H.R.
Rep. No. 99-241(III), at 5 (1985), reprinted in 1986
U.S.C.C.A.N. 726, 726-27 (noting that "at least 22 states have
enacted statutes or issued regulations requiring the provision
of limited medical services whenever an emergency situation
exists" and that "many state court rulings impose a common
law duty on doctors and hospitals to provide necessary emer-
gency care"). As a result, the uninsured often receive care that
they are unable to pay for: in 2008, hospitals provided $43
billion in uncompensated care to the uninsured. 42 U.S.C.
§ 18091(a)(2)(F). To cope with these costs, hospitals increase
the price of health care services, which in turn leads to rising
health insurance premiums; Congress found that "[t]his cost-
shifting increases family premiums by on average over $1,000
a year." Id.

  Recognizing these direct effects on the health insurance and
health services markets does not require us to "pile inference
                LIBERTY UNIVERSITY v. GEITHNER              87
upon inference" in the way linking noneconomic acts like the
possession of guns in schools or gender-motivated violence to
interstate commerce might have done in Lopez and Morrison.
Lopez, 514 U.S. at 567; see Morrison, 529 U.S. at 615. In
Lopez, the Court rejected the Government’s argument that
gun possession in schools substantially affected interstate
commerce due to the general "costs of crime" or because "the
presence of guns in schools poses a substantial threat to the
education process," which "in turn, will result in a less pro-
ductive citizenry." 514 U.S. at 564. Likewise, the Court
rejected Congress’s findings in Morrison because they "fol-
low[ed] the but-for causal chain from the initial occurrence of
violent crime . . . to every attenuated effect upon interstate
commerce," chiefly "deterring potential victims" from inter-
state travel, employment, general commercial transactions,
"diminishing national productivity, increasing medical and
other costs, and decreasing the supply of and demand for
interstate products." 529 U.S. at 615 (quoting H.R. Rep. No.
103-711, at 385 (1990), reprinted in 1994 U.S.C.C.A.N.
1803, 1853). Where the proffered "substantial effects" in
Lopez and Morrison were attenuated, here the effects are
direct: considered as a class (per Wickard and Raich’s aggre-
gation principle, see Wickard v. Filburn, 317 U.S. 111, 127-
28 (1942); Raich, 545 U.S. at 22; post pp. 88-90), those who
fail to purchase health insurance will seek and receive medi-
cal care they cannot afford; the cost of that care ($43 billion
in 2008) is borne by the hospitals, which are forced to
increase the price of health care services.

   And recognizing that the uninsured’s passing on $43 billion
in health care costs to the insured constitutes a substantial
effect on interstate commerce in no way authorizes a purchase
mandate for broccoli or any other vegetable. The health care
market is unique in that its product (medical care) must be
provided even to those who cannot pay, which allows some
(the uninsured) to consume care on another’s (the insured’s)
dime. Here the substantial effect on commerce comes not
from simply manipulating demand in a market, as it would in
88                LIBERTY UNIVERSITY v. GEITHNER
the case of a broccoli or GM car mandate, but from correcting
a massive market failure caused by tremendous negative
externalities. Thus, we need not decide today whether the rea-
soning of Wickard and Raich, which were both concerned in
part about limiting supply in interstate markets for fungible
goods, extends to artificially inflating demand via a purchase
mandate. See Wickard, 317 U.S. at 128 (recognizing that even
wheat grown for home consumption "overhangs the market
and if induced by rising prices tends to flow into the market
and check price increases"); Raich, 545 U.S. at 19 (noting that
"high demand in the interstate market"—and consequent
higher prices—is likely to "draw [home consumed] marijuana
into that market").

  For these reasons, I would hold that the failure to obtain
health insurance substantially affects the interstate markets for
health insurance and health care services. Accord Thomas
More, ___ F.3d at ___, 2011 WL at *12 (Martin, J.); id. at
*24-25 (Sutton, J.); Florida, ___ F.3d at ___, 2011 WL at
*106 (Marcus, J., dissenting).

     IV.   Universal Participation in the Health Care Market

   Nor need I decide today whether the Commerce Clause dis-
criminates between activity and inactivity. Appellants con-
cede that virtually all persons will voluntarily enter into the
interstate health services market in their lifetimes, and they
concede further, as they must, that this constitutes activity in
commerce. Yet appellants insist that the Commerce Clause
requires Congress to adopt an extremely narrow time-horizon:
it may regulate persons seeking health care, but only once
they have sought it. Appellants’ Br. 34. A faithful application
of Wickard’s and Raich’s teachings requires us to reject this
contention.

   Wickard introduced the aggregation principle into Com-
merce Clause jurisprudence: "That appellee’s own contribu-
tion to the demand for wheat may be trivial by itself is not
                LIBERTY UNIVERSITY v. GEITHNER                 89
enough to remove him from the scope of federal regulation
where, as here, his contribution, taken together with that of
many others similarly situated, is far from trivial." 317 U.S.
at 127-28. Raich reaffirmed this approach, noting that Com-
merce Clause analysis looks to the regulated "activities, taken
in the aggregate." 545 U.S. at 22.

  Further, Raich emphasized that

    Congress [need not] legislate with scientific exacti-
    tude. When Congress decides that the "total inci-
    dence" of a practice poses a threat to a national
    market, it may regulate the entire class. See United
    States v. Perez, 402 U.S. at 154-55 ("[W]hen it is
    necessary in order to prevent an evil to make the law
    embrace more than the precise thing to be prevented
    it may do so."). In this vein, we have reiterated that
    when a general regulatory statute bears a substantial
    relation to commerce, the de minimis character of
    individual instances arising under that statute is of no
    consequence.

Id. at 17 (some internal quotation marks and citations omit-
ted).

   Under Wickard and Raich, we are to take the view of the
legislators, not those who are regulated. Courts look at the
aggregated impact of an activity, not the impact of individu-
als; the Commerce Clause authorizes the regulation of an "en-
tire class," regardless of "the de minimis character of
individual instances." Id. We are to put aside "the mechanical
application of legal formulas" and look instead to "the actual
effects of the activity in question upon interstate commerce."
Wickard, 317 U.S. at 120, 124. Indeed, it bears repeating, our
task in deciding Commerce Clause challenges "is a modest
one" in which we ask "only whether a ‘rational basis’ exists"
for Congress to find a substantial effect on interstate com-
merce. Id. at 22.
90               LIBERTY UNIVERSITY v. GEITHNER
   Considering that hospitals are required to provide certain
care to the uninsured, that illness and accidents are nothing if
not unpredictable, and that the costs of medical care are often
catastrophic, I have no hesitation in concluding the Congress
rationally determined that addressing the $43 billion annual
cost-shifting from the uninsured to the insured could only be
done via regulation before the uninsured are in need of emer-
gency medical treatment. Wickard and Raich teach that we are
to take the longer view of legislators; it is difficult to imagine
that Commerce Clause analysis would aggregate individuals
and allow regulation of entire classes but then, when legisla-
tors confront a problem requiring a remedy before emergen-
cies (and their ever-growing costs) occur, refuse to permit
them to adopt the time-horizon necessary to enact a solution.
Accord Florida, ___ F.3d at ___, 2011 WL at *93 (Marcus,
J., dissenting).

   Thus, as Congress rationally found virtually universal par-
ticipation in the interstate health care market over the course
of residents’ lifetimes, the Act does not present an issue of
congressional regulation of inactivity. Accord Thomas More,
___ F.3d at ___, 2011 WL at *15 (Martin, J.); id. at *27-30
(Sutton, J.); Florida, ___ F.3d at ___, 2011 WL at *93-*94
(Marcus, J., dissenting). Rather, courts are asked to pass on
regulation of voluntary participation in the interstate health
care market that, to be effective, must be preemptive. As it is
clear that the regulated behavior substantially affects inter-
state commerce and appellants bring no other challenge to
Congress’s authority under the Commerce Clause, I would
hold the Act to be a proper exercise of congressional power.

                   V.   Regulating Inactivity

   But even if I were to assume that the uninsured are, in
appellants’ phrase, "inactive in commerce," I would be bound
to uphold the Act. Despite appellants’ several arguments, the
Commerce Clause is not offended by the regulation of "inac-
tivity" or, in proper circumstances, by a purchase mandate.
                 LIBERTY UNIVERSITY v. GEITHNER               91
   Appellants urge that the Act is an "unprecedented attempt
to force private citizens who have decided not to participate
in commerce to engage in commerce by mandating that they
purchase . . . health insurance . . . ." Appellants’ Br. 3. This
argument presents two distinct questions: (1) "[w]hether Con-
gress has authority under the Commerce Clause to regulate a
private citizen’s inactivity in commerce"; and (2) whether
such regulation can include "forc[ing] [a] citizen to participate
in commerce by mandating that she purchase a [commodity]
. . . or pay a penalty for noncompliance." Id. at 1. I consider
these questions in turn.

          A.    Regulating "Inactivity in Commerce"

   Appellants characterize Mss. Waddell’s and Merrill’s "de-
cision not to purchase health insurance and to otherwise pri-
vately manage her own healthcare" as "inactivity in
commerce," which they claim is beyond the reach of the
Commerce Clause. Id. at 1. As the following brief review of
the case law will show, this broader Commerce Clause chal-
lenge—whether it reaches non-market participants (those "in-
activ[e] in commerce")—has already been litigated. The
Supreme Court’s "case law firmly establishes" that Congress
may regulate those who have opted not to participate in a
market when their self-provisioning, considered in the aggre-
gate, "substantially affect[s]" an interstate market. Raich, 545
U.S. at 17. After explaining why appellants’ broader chal-
lenge is foreclosed, I consider the far narrower challenge to
the Act that survives.

           1.   Regulating Non-Market Participants

   Nearly seventy years ago, in the famous case of Wickard v.
Filburn, the Supreme Court upheld Congress’s power under
the Commerce Clause to regulate Mr. Filburn’s private, non-
commercial production of wheat. The Court squarely con-
fronted the question: it began its discussion by noting that
"[t]he question would merit little consideration . . . except for
92               LIBERTY UNIVERSITY v. GEITHNER
the fact that this Act extends federal regulation to production
not intended in any part for commerce but wholly for con-
sumption on the farm." 317 U.S. at 118. Just six years ago, the
Court reaffirmed Wickard’s vitality in Raich, explaining,

     Our case law firmly establishes Congress’ power to
     regulate purely local activities that are part of an
     economic ‘class of activities’ that have a substantial
     effect on interstate commerce. As we stated in Wic-
     kard, "even if appellee’s activity be local and though
     it may not be regarded as commerce, it may still,
     whatever its nature, be reached by Congress if it
     exerts a substantial economic effect on interstate
     commerce."

Raich, 545 U.S. at 17 (quoting Wickard, 317 U.S. at 125)
(emphasis added). The Raich Court made clear that "Congress
can regulate purely intrastate activity that is not itself ‘com-
mercial,’ in that it is not produced for sale, if it concludes that
failure to regulate that class of activity would undercut the
regulation of the interstate market in that commodity." Id. at
18. Applying this principle, the Court upheld the regulation of
individuals who grew marijuana solely for "home consump-
tion"—that is, it allowed Congress to regulate individuals who
deliberately chose not to participate in commerce. Id.

   Thus, appellants’ true quarrel with the Act is more limited
than their language sometimes suggests. With subheadings
like "Wickard does not support the district court’s conclusion
that private economic decisions can be regulated under the
Commerce Clause," appellants’ briefs muddy their real point.
Appellants’ Br. 20. As just described, it is well settled that
Congress may regulate the private, noncommercial economic
activities of non-market participants when their self-
provisioning (growing wheat or marijuana for themselves)
substantially affects an interstate market. Appellants contend
that this "firmly establishe[d]" Commerce Clause law, Raich,
545 U.S. at 17, is inapplicable because Wickard and Raich
                    LIBERTY UNIVERSITY v. GEITHNER                         93
"involved voluntary activity, whereas the Act regulates volun-
tary inactivity." Appellants’ Br. 19. To the extent that "volun-
tary inactivity" again suggests deliberate non-participation in
the market, this fails to distinguish Raich; yet appellants also
seem to be raising a different point. "[I]t was the fact that Mr.
Filburn actively grew wheat beyond the quota, even if for per-
sonal use, that was significant in Wickard," as "it was that
activity that constituted economic activity. By contrast,
[appellants] have exerted no effort and used no resources." Id.
at 21. It is this "distinction between activity and inactivity," id.
at 19—absolute inactivity, not just inactivity (non-
participation) in commerce—that carries the true thrust of
appellants’ argument.

                    2.   Regulating the "Inactive"

   Before I can consider this narrower argument, I must be
sure I understand exactly what appellants mean by it. Appel-
lants say that "Mr. Filburn actively grew wheat beyond the
quota, even if for personal use" while Ms. Waddell and Mrs.
Merrill "have exerted no effort and used no resources."
Appellants’ Br. 21. But appellants expressly state that "Miss
Waddell and Mrs. Merrill have voluntarily and deliberately
decided not to purchase health insurance, but to instead save
for and privately manage health care." Id. at 10 (emphasis
added). It is not clear why "sav[ing] for and privately manag-
[ing] health care," a species of what economists call "self-
insurance,"11 requires neither "effort" nor "resources"—in
  11
    Cf. 42 U.S.C. § 18091(a)(2)(A) ("In the absence of the [individual
mandate], some individuals would make an economic and financial deci-
sion to forego health insurance coverage and attempt to self-insure . . . .").
Because individuals who self-insure are unable to shift risk in the way that
market insurance does, self-insurance is far more common among collec-
tives or businesses, where it may be efficient. See generally M. Moshe
Porat, Uri Spiegel, Uzi Yaari, Uri Ben Zion, Market Insurance Versus Self
Insurance: The Tax-Differential Treatment and Its Social Cost, 58 J. Risk
& Ins. 657 (1991); Patrick L. Brockett, Samuel H. Cox, Jr., and Robert C.
Witt, Insurance Versus Self-Insurance: A Risk Management Perspective,
53 J. Risk & Ins. 242 (1986); Isaac Ehrlich, Gary S. Becker, Market Insur-
ance, Self-Insurance, and Self-Protection, 80 J. Pol. Econ. 623 (1972).
94              LIBERTY UNIVERSITY v. GEITHNER
fact, one would imagine that "sav[ing]" requires "resources"
(namely, money) and that "manag[ing]" requires some "ef-
fort." Id. at 10, 21. Though, unlike wheat and marijuana,
insurance is intangible, appellants do not suggest that inter-
state markets in intangible goods or services are less subject
to regulation under the Commerce Clause than markets in tan-
gible goods; thus, it is difficult to see why the legal import of
the appellants’ "sav[ing]" and "manag[ing]" should differ
from that of Mr. Filburn’s sowing and harvesting.

   But even if appellants had said nothing about saving and
managing and I accepted that Ms. Waddell and Mrs. Merrill
had truly "exerted no effort and used no resources" with
respect to health insurance—that is, that they had taken no
steps to self-insure—it is difficult to make out the legal rele-
vance of this point. Mr. Filburn and Ms. Raich deliberately
chose to meet their own needs rather than enter commerce and
purchase goods on the market and thus they, too, "exerted no
effort and used no resources" in connection to the relevant
markets; why are they more susceptible to Commerce Clause
regulation than appellants simply because they privately
exerted effort and expended resources for a noncommercial
end?

   Appellants have provided no express answer, but one is
implicit in their arguments: in choosing to act, even privately,
with notice of regulation, one can be said to consent or at least
submit to that regulation. Under this view, Wickard and Raich
are distinguishable because they concerned regulated domains
which individuals voluntarily entered upon the commence-
ment of some "activity." Thus, appellants’ complaint that "ap-
pellants in Raich could avoid Congress’ reach by not
manufacturing or possessing marijuana, but here the Appel-
lants cannot avoid Congress’ reach even if they are not doing
anything." Appellants’ Br. 19. Appellants express concern
throughout their brief about allowing Congress to "regulate
[people] because they are legal citizens who merely exist," id.
                   LIBERTY UNIVERSITY v. GEITHNER                      95
at 20;12 likewise, the Eleventh Circuit majority worries that
"[i]ndividuals subjected to this economic mandate have not
made a voluntary choice to enter the stream of commerce
. . . ." Florida, ___ F.3d at ___, 2011 WL at *48. So I will
consider the Commerce Clause ramifications of regulating
"everyone."

       3.   Federalism & Regulations Affecting Everyone

   I am aware of no "substantial effect" case, in more than a
century of Commerce Clause jurisprudence, that looks beyond
the class of activities regulated to the class of persons
affected. And this is unsurprising, as the dispositive question
is whether the object of regulation substantially affects inter-
state commerce; what the affected persons have done to con-
sent (or not) to the regulation is obviously irrelevant to that
inquiry. Appellants claim that their liberty concern springs
from the principles of federalism rather than black-letter
Commerce Clause law. Though these principles serve to pro-
tect state sovereignty and the resulting division of power
helps to secure our liberty, federalism is not an independent
font of individual rights.

   As Justice Kennedy explained in his concurrence in Lopez,
"it was the insight of the Framers that freedom was enhanced
by the creation of two governments, not one," as power could
be split between state and federal governments even before
each government’s powers were further separated among leg-
islative, executive, and judicial departments. 514 U.S. at 576.
Thus, "[s]tate sovereignty is not just an end in itself: ‘Rather,
federalism secures to citizens the liberties that derive from the
diffusion of sovereign power.’" New York v. United States,
505 U.S. 144, 181 (1992) (quoting Coleman v. Thompson,
501 U.S. 722, 759 (1991) (Blackmun, J., dissenting)). Feder-
alism "enhance[s]" our liberty by disaggregating power; it
  12
    It is no coincidence that "voluntary" or "voluntarily" appears twenty-
eight times in appellants’ briefs.
96              LIBERTY UNIVERSITY v. GEITHNER
helps to secure all our individual rights, but it does not create
new ones. The Supreme Court’s recent decision in Bond v.
United States, which granted an individual criminal defendant
standing to challenge a federal statute on the grounds that it
usurped powers reserved to the states and which discussed at
length the ways in which federalism protects individual lib-
erty, is not to the contrary. 564 U.S. ___, ___, 131 S. Ct.
2355, 2364 (2011). Appellants provide no support for their
suggestion that some novel, heretofore unknown, individual
right can spring from the principles of federalism.

   Federalism was properly invoked in Lopez and Morrison,
where, to police the division of authority between state and
federal governments, the Court struck down federal regulation
of noneconomic activity within "areas such as criminal law
enforcement or education where States historically have been
sovereign." Lopez, 514 U.S. at 564; see Morrison, 529 U.S.
at 599. Lopez and Morrison’s concern about the loss of state
authority within areas traditionally reserved to the states
implicates the division of power between state and federal
governments and thus goes to the very core of federalism.
Appellants’ individual liberty concerns do not. Appellants
suggest that allowing the Act to touch all U.S. residents,
whether or not they have voluntarily entered a regulated
domain, "threatens . . . the bedrock concept[ ] of . . . individ-
ual freedom." Appellants’ Br. 11-12. Federalism does not
speak to this issue.

   Nor does any recognized individual right. Appellants’ rhet-
oric sometimes suggests a generalized right to be left alone;
but outside of a limited right to privacy concerning "the most
intimate and personal choices a person may make in a life-
time, choices central to personal dignity and autonomy,"
including those "relating to marriage, procreation, contracep-
tion, family relationships, child rearing, and education,"
Planned Parenthood of Se. Penn. v. Casey, 505 U.S. 833, 851
(1992), no such right exists. And any such right springing
from substantive due process would bind the states under the
                LIBERTY UNIVERSITY v. GEITHNER                97
Fourteenth Amendment as well as the federal government
under the Fifth, placing universal regulation outside the reach
of any government.

   Moreover, an extensive body of federal laws, many passed
pursuant to the Commerce Clause, targets all U.S. residents:
federal criminal law. Indeed, Raich itself concerned the Con-
trolled Substances Act and the noncommercial production and
consumption of marijuana; nowhere in Raich did the Court
intimate concern that the federal government was regulating
the drug use of "everyone . . . just for being alive and residing
in the United States." Bondi, ___ F. Supp. 2d. at ___, 2011
WL 285683, at *20. Though penalties do not attach until
someone has violated the statute, the same is true of the Act’s
regulation. Of course, appellants suggest that compelling
action is less legitimate under the Commerce Clause than pro-
hibiting action. I take up that question next.

                   VI.   Compelling Action

   Having established that the regulation of "inactivity in
commerce" does not offend the Commerce Clause, I consider
whether federal commerce regulation can properly "force [a]
citizen to participate in commerce by mandating that she pur-
chase a [commodity] . . . or pay a penalty for noncompliance."
Appellants’ Br. 1.

   As I explained at length above, the Supreme Court has
taught that an enactment is authorized by the Commerce
Clause where Congress could rationally conclude that the
object of regulation substantially affects interstate commerce.
This inquiry looks only at the relation between the object of
regulation and interstate commerce; the content of the regula-
tion—what it compels or prohibits—is irrelevant. Indeed, it
has long been recognized that "[t]he power of Congress over
interstate commerce is plenary and complete in itself, may be
exercised to its utmost extent, and acknowledges no limita-
tions other than are prescribed in the Constitution." Wickard,
98               LIBERTY UNIVERSITY v. GEITHNER
317 U.S. at 124 (quoting United States v. Wrightwood Dairy
Co., 315 U.S. 110, 119 (1942)); cf. Raich, 545 U.S. at 29
("[S]tate action cannot circumscribe Congress’ plenary com-
merce power."). The Necessary and Proper Clause makes
clear that we are to defer to Congress with respect to the
means it employs to effectuate legitimate ends. U.S. Const.
art. I, § 8, cl. 18. In combination with the Commerce Clause,
it empowers Congress "‘to take all measures necessary or
appropriate to’ the effective regulation of the interstate mar-
ket." Raich, 545 U.S. at 38 (Scalia, J., concurring) (quoting
Shreveport Rate Cases, 234 U.S. 342, 353 (1914)).

   But even if it were appropriate to review the method of reg-
ulation Congress has chosen to employ, I would find that the
individual mandate fits well within the range of acceptable
commercial regulations.

      A.   The Act Does Not Compel Citizens to Enter
                        Commerce

   I first note that the Act does not "force" any citizen to enter
commerce. Appellants’ Br. 1. Instead, residents are given a
choice between obtaining health insurance (by market pur-
chase or otherwise) and paying a non-punitive tax penalty
that, by law, is capped at "the national average premium for
qualified health plans which have a bronze level of coverage."
26 U.S.C. § 5000A(c)(1)(B); see id. at § 5000A(b)(1). As the
average cost of providing the most basic insurance, this
amount should roughly approximate the expected costs to the
regulatory scheme (in the form of higher premiums) occa-
sioned by an individual’s failure to procure insurance.
Because the uninsured effectively force the rest of the nation
to insure them with respect to basic, stabilizing care, this pen-
alty is something like a premium paid into the federal govern-
ment, which bears a large share of the shifted costs as the
largest insurer in the nation.
                LIBERTY UNIVERSITY v. GEITHNER               99
            B. History of Compelled Purchases

   Even if the individual mandate were properly characterized
as compelling residents to enter the market, this has long been
an acceptable form of regulation under the Commerce Clause.
For instance, the Federal Motor Carrier Safety Administra-
tion, acting pursuant to the Motor Carrier Act of 1980,
requires that motor carriers purchase either liability insurance
or a surety bond in order to ensure that they are able to pay
for damage they may cause. See 49 C.F.R. § 387. And the
Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (CERCLA) requires that the owner of
property contaminated by a hazardous substance "provide
removal or remedial action"—likely requiring resort to the
market—on pain of liability for punitive damages, even where
the owner bears "no[ ] culpability or responsibility for the
contamination" and indeed is entirely "passiv[e]." 42 U.S.C.
§ 9607(c)(3); Nurad, Inc. v. William E. Hooper & Sons Co.,
966 F.2d 837, 846-47 (4th Cir. 1992). CERCLA has survived
all Commerce Clause challenges, and it was expressly held a
proper exercise of Congress’s Commerce Clause power by the
Second Circuit Court of Appeals. See Freier v. Westinghouse
Elec. Corp., 303 F.3d 176, 203 (2d Cir. 2002), cert. denied,
538 U.S. 998 (2003); cf. United States v. Olin Corp., 107 F.3d
1506, 1511 (11th Cir. 1997) (holding CERCLA constitutional
Commerce Clause legislation as applied to appellants).

  Wickard itself suggests that compelled purchases are per-
missible. The Court explained:

    It is said, however, that this Act, forcing some farm-
    ers into the market to buy what they could provide
    for themselves, is an unfair promotion of the markets
    and prices of specializing wheat growers. It is of the
    essence of regulating that it lays a restraining hand
    on the selfinterest of the regulated and that advan-
    tages from the regulation commonly fall to others.
100               LIBERTY UNIVERSITY v. GEITHNER
       . . . And with the wisdom, workability, or fairness,
       of the plan of regulation we have nothing to do.
317 U.S. at 129 (emphasis added). When describing how non-
commercial wheat production decreased demand for market
wheat, the Court explained that it "forestall[ed] resort to the
market" and "supplies a need of the man who grew it which
would otherwise be reflected by purchases in the open mar-
ket." Id. at 127, 128. Though Wickard did not involve an
express purchase mandate, the Court understood that Mr. Fil-
burn was effectively being "forc[ed] . . . into the market to
buy" wheat when it rejected his Commerce Clause challenge.
Id. at 129.

 C.     Compelled Purchases as Government’s Core Function

   Finally, I pause to consider why purchase man-
dates—whether they be for health insurance or brocco-
li—occasion such fear of federal aggrandizement. Cf. Thomas
More, ___ F.3d at ___, 2011 WL at *32 (conveying author’s
"lingering intuition—shared by most Americans, I sus-
pect—that Congress should not be able to compel citizens to
buy productions they do not want") (Sutton, J). Compelled
purchases are the most fundamental function of government
of any sort, and the fact that the government here allowed its
residents additional freedom of choice over these purchases
should diminish, not exacerbate, anxieties about federal tyr-
anny.

   Governments exist, most fundamentally, to solve collective
action problems. Core governmental functions, like the provi-
sion of domestic peace, enforceable property rights, national
defense, and infrastructure, are assigned to government
because the market fails to produce optimal levels of such
public goods.13 Since public goods are enjoyed by all, most
  13
   See generally R.H. Coase, The Lighthouse in Economics, 17 J.L. &
Econ. 357, 357-360 (1974); Paul A. Samuelson, The Pure Theory of Pub-
                   LIBERTY UNIVERSITY v. GEITHNER                       101
individuals refuse to purchase them themselves, hoping
instead that they can free-ride when someone else does. By
forcibly collecting tax revenue and using it to purchase public
goods, governments are able to solve this collective action
problem. Thus, at root, governments are formed precisely to
compel purchases of public goods.

   Because hospitals are required to stabilize the uninsured,
the uninsured are able to pass along much of the cost of their
health care to the insured.14 Solving this problem, as the Act
attempts to do, creates a public good: lower prices for health
services for all citizens. Thus, the Act compels the purchase
of a public good, just as the federal government does when it
collects taxes and uses it to fund national defense.

   Indeed, it is undisputed that Congress would have had the
power under the Taxing and Spending Clause to raise taxes
and use increased revenues to purchase and distribute health
insurance for all. It seems quite odd that Congress’s attempt
to enhance individual freedom by allowing citizens to make
their own purchase decisions would give rise to such bloated
concerns about a federal power grab. Cf. Thomas More, ___
F.3d at ___, 2011 WL at *31 (Sutton, J.) ("Few doubt that
Congress could pass an equally coercive law under its taxing
power . . . .").

  As for the broccoli mandate appellants fear, I have
explained at several points why nothing I have written would

lic Expenditure, 36 Rev. Econ. & Statistics 387 (1954). Public goods are
goods that are "non-rival" and "non-excludable." "Non-rival" means that
enjoyment of the good by one citizen does not reduce the enjoyment by
another; "non-excludable" means that all citizens will enjoy the good once
it is produced—none can be excluded. See, e.g., John P. Conley & Chris-
topher S. Yoo, Nonrivalry and Price Discrimination in Copyright Eco-
nomics, 157 U. Pa. L. Rev. 1801, 1805-11 (2009).
   14
      In the language of economics, the failure to obtain insurance has "neg-
ative externalities"—negative effects on those not responsible for the deci-
sion.
102             LIBERTY UNIVERSITY v. GEITHNER
authorize it. But I note that mandating the purchase (but not
the consumption, which would raise serious constitutional
issues) of broccoli in order to bolster the broccoli market
would, in practical effect, be nothing new. Since the time of
the Founding Fathers, when Alexander Hamilton called for
federal subsidies for domestic manufacturers, the federal gov-
ernment has used tax revenues to subsidize various industries.
See Algonquin SNG, Inc. v. Federal Energy Administration,
518 F.2d 1051, 1061 (D.C. Cir. 1975) ("From earliest days,
the tariff authority given Congress by the Constitution has
been understood to apply to the ‘protective tariff’ sponsored
by Alexander Hamilton, a measure focused . . . on the ‘non-
revenue purpose’ of protecting domestic industry against for-
eign competition."), rev’d by Federal Energy Administration
v. Algonquin SNG, Inc., 426 U.S. 548 (1976). Though central-
ized subsidies are far more efficient than purchase man-
dates—which is why a broccoli mandate is purely
fantastical—they are, in effect, the same. Since they, too, are
clearly within Congress’s power under the Taxing and Spend-
ing Clause, allowing broccoli purchase mandates would not
increase federal power. For these reasons, I find appellants’
fears to be unfounded. I would reject their novel and unsup-
ported suggestion that Commerce Clause jurisprudence ought
to discriminate among regulated persons according to the
amount of effort or resources they have expended in a given
economic arena. Under seventy years of well-settled law, it is
enough that the behavior regulated (whether characterized as
activity or inactivity) substantially affects interstate com-
merce. Appellants can cite neither case nor constitutional text
for their proposed activity/inactivity distinction. They can
explain neither why it ought to be relevant to my Commerce
Clause analysis nor why it ought to impel courts to ignore
seventy-year-old law that takes a wholly different approach.
And they cannot even provide a sufficiently concrete defini-
tion of "activity" and "inactivity" to allow courts to reliably
apply their distinction. Because I find the individual mandate
                LIBERTY UNIVERSITY v. GEITHNER             103
to be within the bounds of Congress’s commerce power
defined by Wickard, Lopez, Morrison, and Raich, I would
reject appellants’ Commerce Clause challenge.

                  VII.   Employer Mandate

  Appellants also challenge the Affordable Care Act’s
employer mandate, arguing that it is not a proper exercise of
Congress’s power under the Commerce Clause. I disagree.

   It is well settled that Congress may regulate terms of
employment under the Commerce Clause. See United States
v. Darby, 312 U.S. 100 (1941) (upholding minimum wage
and overtime provisions of the Fair Labor Standards Act);
NLRB v. Jones & Laughlin Steel Corp., 301 U.S. 1 (1937)
(upholding National Labor Relations Act of 1935, which for-
bid unfair labor practices); cf. Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 et seq. (regulating
employer retirement plans and preempting state regulations
under the Commerce Clause); id. at § 1082 et seq. (setting
minimum funding standards for employer retirement plans).
This is true, of course, of employers "engaged [solely] in
intrastate commerce," so long as Congress could reasonably
find that their intrastate activities (considered in the aggre-
gate) substantially affect interstate commerce. Garcia v. San
Antonio Metro. Transit Auth., 469 U.S. 528, 537 (1985);
accord Darby, 312 U.S. at 118-119; Jones & Laughlin, 301
U.S. at 36-38.

   Appellants do not challenge Congress’s finding that "em-
ployers who do not offer health insurance to their workers
gain an unfair economic advantage relative to those employ-
ers who do provide coverage" and contribute to a negative
feedback loop in which "uninsured workers turn to emergency
rooms for health care which in turn increases costs for
employers and families with health insurance," making it
more difficult for employers to insure their employees. H.R.
Rep. No. 111-443(II), at 985-86 (2010). Nor do appellants
104              LIBERTY UNIVERSITY v. GEITHNER
dispute the fact that this amounts to a substantial effect on
interstate commerce. Instead, they attempt to distinguish the
employer mandate from the wage and overtime provisions in
Darby and the fair labor practices in Jones & Laughlin and
argue that the mandate compels "private employers [to] enter
into a contract with other private parties for a particular prod-
uct." Appellants’ Br. 25.

   These arguments fail. Appellants cannot convincingly dis-
tinguish Darby or Jones & Laughlin. They repeatedly suggest
that regulated employers must be involved in interstate com-
merce; but, as explained above, it is well settled that employ-
ers who conduct only intrastate business may be regulated
under the Commerce Clause so long as their economic activi-
ties, considered in the aggregate, substantially affect interstate
commerce. Appellants emphasize the Court’s observation in
Jones & Laughlin that the National Labor Relations Act "does
not compel agreements between employers and employees."
Id. at 27 (quoting Jones & Laughlin, 301 U.S. at 31). Neither
does the employer mandate: like the minimum wage and
overtime provisions upheld in Darby, it merely requires that
employment agreements contain certain terms (or that the
employer pay a penalty).

   Appellants attempt to distinguish Darby by arguing that
"the wage and hour provisions in Darby . . . did not prescribe
what must be contained within the employment contract,
other than setting a floor for wages and a ceiling for hours."
Appellants’ Br. 28. But the employer mandate, too, only
"set[s] a floor": it requires employers to offer employees "the
opportunity to enroll in minimum essential coverage under an
eligible employer-sponsored plan," but employers are free to
select any plan (or create their own) and provide any level of
coverage above the "minimum essential" level, the mandate’s
"floor." 26 U.S.C. § 4980H(a)(1).

   Appellants’ only other objection to the employer mandate
is that it allegedly forces employers to contract with third par-
                 LIBERTY UNIVERSITY v. GEITHNER               105
ties. This is untrue: employers are free to self-insure, and
many do. See Employee Benefit Research Inst., Health Plan
Differences: Fully-Insured vs. Self-Insured (2009) (reporting
that 55% of employees with health insurance were enrolled in
self-insured plans in 2008); Christina H. Park, Div. of Health
Care Statistics at the Nat’l Ctr. for Health Statistics, Ctrs. for
Disease Control and Prevention, Prevalence of Employer Self-
Insured Health Benefits: National and State Variation, 57
Med. Care Res. & Rev. 340, 352 (2000) (finding that 21% of
all private-sector employers who offered health benefits
offered a self-insured health plan in 1993; 49% of employees
were enrolled in self-insured plans). Even if employers were
compelled to enter the market to purchase health insurance,
appellants’ objection would fail for the very reasons I would
reject their similar challenge to the individual mandate.

                 VIII.   Religious Exemptions

   Appellants also allege violations of the Free Exercise
Clause, the Religious Freedom Restoration Act of 1993, the
Establishment Clause, and equal protection. The Act makes
two religious exemptions: a religious conscience exemption
and a health-care sharing ministry exemption. 26 U.S.C.
§ 5000A(d)(2). The former exempts members of a recognized
religious sect in existence since December 31, 1950 who are
"conscientiously opposed to acceptance of the benefits of any
private or public insurance which makes payments in the
event of death, disability, old-age, or retirement or makes pay-
ments toward the cost of, or provides services for, medical
care." Id. § 1402(g)(1). The latter exempts members of a
"health care sharing ministry"—a non-profit organization in
existence since December 31, 1999 with members who "share
a common set of ethical or religious beliefs and share medical
expenses among members in accordance with those beliefs
and without regard to the State in which a member resides or
is employed." Id. § 5000A(d)(2)(B)(ii).

  Appellants claim that these exemptions are "religious ger-
rymanders" demonstrating that the Act itself is hostile to cer-
106             LIBERTY UNIVERSITY v. GEITHNER
tain religions, Appellants’ Br. 45, and further that the
exemptions themselves are unconstitutional under the Estab-
lishment and Equal Protection Clauses. For the following rea-
sons, I reject these arguments.

                  A.   Free Exercise Clause

   Appellants allege that the Act compels them to violate their
"sincerely held religious beliefs against facilitating, subsidiz-
ing, easing, funding, or supporting abortions" and prohibits
the University from "providing health care choices for
employees that do not conflict with the mission of the Univer-
sity and the core Christian values under which it and its
employees order their day to day lives." Second Am. Compl.
¶ 142; Pls.’ Opp’n 36. This argument is unavailing.

   "[T]he right of free exercise does not relieve an individual
of the obligation to comply with a valid and neutral law of
general applicability on the ground that the law proscribes (or
prescribes) conduct that his religion prescribes (or pro-
scribes)." Dept. of Human Res. of Or. v. Smith, 494 U.S. 872,
879 (1990). Appellants claim that the Act is not neutral
because its religious exemptions are "the type of ‘religious
gerrymanders’ that the Supreme Court warned against in
Lukumi." Appellants’ Br. 45 (quoting Church of Lukumi
Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 534
(1993)). They are not. In Lukumi, the Supreme Court struck
down city ordinances after finding that "[t]he record in this
case compels the conclusion that the suppression of the cen-
tral element of the Santeria worship service was the object of
the ordinances." 508 U.S. at 534. Here appellants never allege
that "the object of [the Act] [wa]s to infringe upon or restrict
practices because of their religious motivation." Id. The Act
is a neutral law of general applicability and so does not vio-
late the Free Exercise Clause.

           B.   Religious Freedom Restoration Act

  I also reject the claim that application of the individual
mandate to appellants would run afoul of the Religious Free-
                LIBERTY UNIVERSITY v. GEITHNER             107
dom Restoration Act of 1993 (RFRA). The RFRA directs that
the "Government shall not substantially burden a person’s
exercise of religion even if the burden results from a rule of
general applicability," unless the Government "demonstrates
that application of the burden to the person (1) is in further-
ance of a compelling governmental interest; and (2) is the
least restrictive means of furthering that compelling govern-
mental interest." 42 U.S.C. § 2000bb-1.

   If appellants had plead sufficient facts to demonstrate a
substantial burden to their exercise of religion, I would be
forced to consider the relevance of the RFRA to a subsequent
act of Congress. Cf. Gonzales v. O Centro Espirita Benefi-
cente Uniao do Vegetal, 546 U.S. 418 (2006) (applying
RFRA to enforcement of pre-RFRA provisions of the Con-
trolled Substances Act). But appellants have not.

   To survive the Government’s 12(b)(6) motion to dismiss,
appellants’ complaint must "provide the grounds of [their]
entitlement to relief," which "requires more than labels and
conclusions." Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
555     (2007)     (internal  quotation    marks    omitted).
"[C]onclusory" allegations are "not entitled to be assumed
true." Ashcroft v. Iqbal, ___ U.S. ___, ___, 129 S. Ct. 1937,
1951 (2009). Unless appellants’ allegations "nudge[ ] their
claims across the line from conceivable to plausible, their
complaint must be dismissed." Twombly, 550 U.S. at 570.

   Here appellants merely alleged that the individual mandate
will force them to violate their "sincerely held religious
beliefs against facilitating, subsidizing, easing, funding, or
supporting abortions." Second Am. Compl. ¶ 142. Nowhere
does the complaint explain how the Act would do this. The
Act contains provisions to ensure that federal funds are not
used for abortions (except in cases of rape or incest, or when
the life of the woman would be endangered), see Affordable
Care Act § 1303; see also Exec. Order No. 13,535 of Mar. 24,
2010, 75 Fed. Reg. 15,599 (implementing Section 1303’s
108              LIBERTY UNIVERSITY v. GEITHNER
abortion restrictions), and that each state’s health benefit
exchange will include at least one plan that does not cover
(non-excepted) abortions, see Affordable Care Act
§ 1334(a)(6). Without additional or more particularized alle-
gations, I cannot say that appellants’ complaint makes it plau-
sible that the Act "substantially burdens [their] exercise of
religion." 42 U.S.C. § 2000bb-1(b).

       C.   Establishment Clause and Equal Protection

   Appellants also challenge the Act’s religious exemptions
themselves, claiming that they violate the Establishment
Clause and equal protection because "they grant preferred sta-
tus only to certain religious adherents." Appellants’ Br. 45. I
disagree. Like the "permissible legislative accommodation of
religion" upheld by the Supreme Court in Cutter v. Wilkinson,
the Act’s exemptions alleviate "government-created burdens
on private religious exercise," "do[ ] not override other signif-
icant interests," and neither "confer[ ] . . . privileged status on
any particular religious sect, [nor] single[ ] out [any] bona
fide faith for disadvantageous treatment." 544 U.S. 709, 719-
23 (2005).

   The religious conscience exemption simply incorporates
the exemption created by section 1402(g)(1), which has sur-
vived every Establishment Clause challenge to it over the last
forty years. See, e.g., Droz v. Comm’r, 48 F.3d 1120, 1124
(9th Cir. 1995); Hatcher v. Comm’r, 688 F.2d 82, 83-84 (10th
Cir. 1979); Jaggard v. Comm’r, 582 F.2d 1189, 1190 (8th Cir.
1978); Palmer v. Comm’r, 52 T.C. 310, 314-15 (1969). For
the reasons set out by our sister courts in these cases, I would
reject appellants’ Establishment Clause challenge to the Act’s
exemptions.

   The exemptions easily survive appellants’ equal protection
challenge as well. Legislation comports with equal protection
requirements so long as it employs "a rational means to serve
a legitimate end." City of Cleburne v. Cleburne Living Ctr.,
                LIBERTY UNIVERSITY v. GEITHNER               109
473 U.S. 432, 442 (1985). And "where individuals in the
group affected by a law have distinguishing characteristics
relevant to interests the [legislature] has the authority to
implement, the courts have been very reluctant . . . to closely
scrutinize legislative choices as to whether, how, and to what
extent those interests should be pursued." Id. at 441-42. Here
Congress could have reasonably believed that members of
groups that provide health care to their members are less
likely to require public medical care, and thus less likely to
produce the externalities the Act was designed to diminish.
And Congress could have reasonably believed that if it did not
limit these exemptions to groups formed prior to a pre-
enactment date, individuals who simply wished to avoid the
individual mandate would form groups that insincerely
claimed the required religious beliefs. Thus the distinctions
Congress drew in the Act’s religious exemptions accord all
equal protection under the law.

                       IX.   Conclusion

  For the foregoing reasons, I would hold that the AIA does
not deprive federal courts of jurisdiction to adjudicate the
constitutionality of the Affordable Care Act. I would further
hold that each of appellants’ challenges to the Act lacks merit
and that, specifically, both the individual and employer man-
dates pass muster as legitimate exercises of Congress’s com-
merce power.

   Regrettably, my fine colleagues in the majority perceive a
jurisdictional bar in this case that simply is not there. Accord-
ingly, I respectfully dissent.